           8:20-cv-03027-DCC               Date Filed 08/21/20           Entry Number 1-1        Page 1 of 43


                                  CLEKIS LAW FIRM, P.A.
                                                   ATTORNEYS AT LAW
                                               Outside Charleston 800-797-LAWl (5291)


Downtown Office:                                                                        North Charleston Office:
Nicholas J. Clekis nick@clekis.com                                                      By Appointment Only
Jacqueline J. Drescher jackie@clekis.com                                                (No mail at this address)
John T. Gentry john@clekis.com                                                          2050 Spaulding Drive, Suite 4A
Ryan D . Oxford ryan@clekis.com                                                         North Charleston, SC 29406
171 Church Street, Suite 160, Charleston, SC                                            Tel. (843) 569-3004 Fax: (843) 577-0460
Tel. (843) 720-3737 Fax: (843) 577-0460                  www.clekis.com
                                                       MAILING ADDRESS:
                                                 P.O. Box 1867, Charleston, SC 29402




                                                          July 21, 2020

    Via United States Mail, Certified Restricted Delivery, Return Receipt Requested:
    7019-1640-0001-1140-2522
    Lacey Croegaert, Clerk to Council
    Anderson County Council
    101 S. Main Street
    Anderson, SC 29624

                       Re:                Notice of Appeal, Petition for Pre-Litigation .Mediation, and
                                          Jury Demand for Certain Causes of Action re: Townes at
                                          Copper Hill Denial
                       Case No.:          2020-CP-04-01345

             Mr. Croegaert,

           Please find enclosed the above-referenced pleading filed with the Anderson County
    Court of Common Pleas on July 16, 2020.

             Please be aware that the Anderson County Planning Commission, a subdivision of
    Anderson County, is required to file a response regarding certain causes of action included in the
    pleadings attached herewith.


             Thank you.




    JTG!




                                                        rage 1 of 1
    8:20-cv-03027-DCC          Date Filed 08/21/20      Entry Number 1-1       Page 2 of 43
                                                                                                  m
                                                                                                  r
                                                                                                  m
                                                                                                  ()
                                                                                                  -l
                                                                                                  :::0
                                                                                                  0
STATE OF SOUTH CAROLINA                      )       IN THE COURT OF COMMON PLEAS                 z
                                                                                                  ()
                                             )                                                    )>
                                                                                                  r
COUNTY OF ANDERSON                           )       TENTH JUDICIAL CIRCUIT                       r
                                                                                                  -<
                                                                                                  :!!
                                                                                                  r
JOSEPH M. BEESON, JOSEPH A.C.                )                                                    m
                                                                                                  0
BEESON, BEESON DEVELOPMENT,                  )                                                    N
                                                                                                      I


                                                                                                  0
LLC, AND J AND E HOLDINGS, LLC,              )                                                    N
                                                                                                  0
                                             )                     SUMMONS                        (_
                                                                                                  c
                              Plaintiffs,    )
                      vs.                    )
                                             )
ANDERSON COUNTY PLANNING                     )
                                                                                                      I
COMMISSION,                                  )                                                    )>
                                             )                                                    z
                                                                                                  0
                              Defendant.     )                                                    m
                                                                                                  :::0
___________________________)                                                                      (/)
                                                                                                  0
                                                                                                  z
                                                                                                      I

                                                                                                  ()
TO THE DEFENDANT ABOVE NAMED:                                                                     0
                                                                                                  ~
                                                                                                  ~
YOU ARE HEREBY summoned and required to answer the Notice of Appeal as well as the                0
                                                                                                  z
                                                                                                  "'0
                                                                                                  r
Causes of Action alleged in this action, of which a copy is herewith served upon you, and to      m
                                                                                                  )>
                                                                                                  (/)

serve a copy ofyour response on the subscribers at their offices, P.O. Box 1867, Charleston,      ()
                                                                                                  )>
                                                                                                  (/)
                                                                                                  m
South Carolina 29402, within thirty (30) days after the service hereof, exclusive of the day of   :;t:
                                                                                                  N
                                                                                                  0
                                                                                                  N
                                                                                                  0
such service.                                                                                     ()
                                                                                                  "'0
                                                                                                  0
                                                                                                  .j:>..
                                                            Respectfully submitted,               0
                                                                                                  .....
                                                                                                  w
                                                            CLEKIS LAW FIRM, P .A.                .j:>..
                                                                                                  (]1




                                                            s!John T Gentrv. III
                                                            John T. Gentry, III, Esq.
                                                            S.C.BarNo.101527
                                                            Post Office Box 1867 (29402)
                                                            171 Church Street, Suite 160
                                                            Charleston, South Carolina 29401
                                                            T* 843.720.3737
                                                            F* 843. 577.0460
                                                            john@clekis.com
July 16, 2020                                               ATTORNEY FOR PLAINTIFFS




                                                 1
         8:20-cv-03027-DCC         Date Filed 08/21/20       Entry Number 1-1        Page 3 of 43
)                                                                                                         m
                                                                                                          r
                                                                                                          m
                                                                                                          ()
                                                                                                          -I
                                                                                                          ;;o
                                                                                                          0
    STATE OF SOUTH CAROLINA                       )       IN THE COURT OF COMMON PLEAS                    z
                                                                                                          ()
                                                  )                                                       )>
                                                                                                          r
    COUNTY OF ANDERSON                            )       TENTH JUDICIAL CIRCUIT                          r
                                                                                                          -<
                                                                                                          :!!
                                                                                                          r
    JOSEPH M. BEESON, JOSEPH A.C.                 )                                                       m
                                                                                                          0
    BEESON, BEESON DEVELOPMENT,                   )                                                       N
                                                                                                          0
    LLC, AND J AND E HOLDINGS, LLC,               )                                                       N
                                                                                                          0
                                                  )        NOTICE OF APPEAL, PETITION                     (._
                                                                                                          c
                                   Plaintiffs,    )           FOR PRE-LITIGATION
                           vs.                    )       MEDIATION, AND JURY DEMAND
                                                  )       FOR CERTAIN CAUSES OF ACTION
    ANDERSON COUNTY PLANNING                      )
                                                                                                              I
    COMMISSION,                                   )                                                       )>
                                                  )                                                       z
                                                                                                          0
                                   Defendant.     )                                                       m
                                                                                                          ;;o
    _____________)                                                                                        (f)
                                                                                                          0
                                                                                                          z
                                                                                                          ()
                                                                                                          0
           Plaintiffs, by and through undersigned counsel, and in accordance with S.C. Code§§ 6-          s::
                                                                                                          s::
                                                                                                          0
                                                                                                          z
    29-1150(D)(2) and 6-29-1155 submit this Notice of Appeal and Petition for Pre-Litigation              -o
                                                                                                          r
                                                                                                          m
                                                                                                          )>
    Mediation pertaining to the Anderson County Planning Commission's decision to deny                    (f)

                                                                                                          ()
                                                                                                          )>
    Plaintiffs' preliminary plat application, the denial of which was sent to Plaintiffs on June 16,      (f)
                                                                                                          m
                                                                                                          ::;t:
                                                                                                          N
    2020. Further based on the grounds enumerated herein, Plaintiffs allege certain causes of action      0
                                                                                                          N
                                                                                                          0
                                                                                                          ()
    against Defendant triable by a jury, and accordingly request a jury trial on said causes of action:   -o
                                                                                                          0
                                                                                                          .::...
                                                                                                          0

                                                 PARTIES                                                  w
                                                                                                          .::...
                                                                                                          (.)1


    1.     Plaintiff Beeson Development, LLC is a limited liability company organized and existing

    under the South Carolina Limited Liability Company Act. Beeson Development is a real estate

    development company specializing in the development of residential properties, primarily

    subdivisions. Beeson Development, LLC has historically developed properties in Anderson,

    Pickens, and Greenville Counties in the state of South Carolina.

    2.     Plaintiff Joseph M. Beeson (herein "Plaintiff J.M Beeson" or collectively referred to as

    "Plaintiffs") is a citizen, resident, and domiciliary of the County of Greenville, State of South


                                                      2
         8:20-cv-03027-DCC         Date Filed 08/21/20      Entry Number 1-1        Page 4 of 43
I                                                                                                         m
                                                                                                          r
                                                                                                          m
                                                                                                          ()
                                                                                                          -I
                                                                                                          :::0
                                                                                                          0
    Carolina. At all times relevant to the events described herein, Plaintiff J.M. Beeson was the         z
                                                                                                          ()
                                                                                                          )>
                                                                                                          r
    applicant and authorized representative of Plaintiff Beeson Development with respect to the           r
                                                                                                          -<
                                                                                                          :::!:!
                                                                                                          r
    Townhomes at Copper Hill preliminary plat.                                                            m
                                                                                                          0
                                                                                                          1\.)
    3.      Plaintiff Joseph A.C. Beeson (herein "J.A. Beeson" or collectively referred to as             0
                                                                                                          1\.)
                                                                                                          0
                                                                                                          c....
    "Plaintiffs") is a citizen, resident, and domiciliary of the County of Greenville, State of South     c:


    Carolina. At all times relevant to the events described herein, Plaintiff J.A. Beeson was the

    applicant and owner of Plaintiffs Beeson Development, LLC.
                                                                                                          "'
                                                                                                          1\.)

                                                                                                          "U
                                                                                                          :5:
                                                                                                          )>

    4.     Plaintiff J and E Holdings, LLC (herein collectively referred to as "Plaintiffs") is a South
                                                                                                          z
                                                                                                          0
                                                                                                          m
                                                                                                          :::0
                                                                                                          (J)
    Carolina Limited Liability Company with its principal place of business in Greenville County,         0
                                                                                                          z
    South Carolina.                                                                                       ()
                                                                                                          0
                                                                                                          :5:
                                                                                                          :5:
    5.     Plaintiff Beeson Development, LLC is the recorded owner ofmultiple tracts ofreal estate        0
                                                                                                          z
                                                                                                          "U
    adjacent to Barr Circle (herein for convenience referred to as the "Barr Circle land").               r
                                                                                                          m
                                                                                                          )>
                                                                                                          (J)
    6.     Defendant Anderson County Planning Commission is an appointed local planning                   ()
                                                                                                          )>
                                                                                                          (J)
    commission as defmed in South Carolina Code Ann. § 6-29-310, also known as the South Carolina         m
                                                                                                          :tt:
                                                                                                          1\.)
                                                                                                          0
                                                                                                          1\.)
    Local Government Comprehensive Planning Enabling Act of 1994 ("CPA") and was created                  0
                                                                                                          ()
                                                                                                          "U
                                                                                                          0
                                                                                                          ~
    pursuant to legislation.                                                                              0
                                                                                                          .....
                                                                                                          w
                                                                                                          ~
    7.     This Court has jurisdiction over the parties and subject matter of this appeal pursuant to     (.11




    S.C. Code Ann. § 6-29-1150(D)(4) and Anderson County Code of Ordinances ("ACC"), Chapter

    389, Article III, Division 9, Section 38-413 .

    8.     At all times herein, the term "Plaintiffs" refers to the Plaintiffs directly, as well as the

    Plaintiffs' authorized agents and professional representatives.

                                             BACKGROUND




                                                     3
      8:20-cv-03027-DCC       Date Filed 08/21/20      Entry Number 1-1       Page 5 of 43
                                                                                                     m
                                                                                                     r
                                                                                                     m
                                                                                                     ()
                                                                                                     -I
                                                                                                     ::0
                                                                                                     0
9.      Plaintiffs are informed and do believe that the County of Anderson passed ACC Section        z
                                                                                                     ()
                                                                                                     )>
                                                                                                     r
38-312 in 2003 for the purpose of complying with the South Carolina Local Government                 r
                                                                                                     -<
                                                                                                     :!!
                                                                                                     r
Comprehensive Planning Enabling Act of 1994, codified generally in S.C. Code Sections 6-29-          m
                                                                                                     0
                                                                                                     N
310 through 6-29-1640, which, inter alia , requires counties and other local governments to adopt    0
                                                                                                     N
                                                                                                     0
                                                                                                     (._

specific procedures for the submission, approval, or disapproval by the planning commission or       c


designated staff of proposed land development.                                                       N
                                                                                                     N
                                                                                                     "U
10.     Further pursuant to the Comprehensive Planning Enabling Act, counties and local              s:::
                                                                                                     )>

governments are required to adopt a Comprehensive Plan on which they base these decisions. This
                                                                                                     z
                                                                                                     0
                                                                                                     m
                                                                                                     ::0
                                                                                                     (J)
plan must include several elements to promote public health, safety, economy, good order,            0
                                                                                                     z
appearance, convenience, morals, and general welfare of the county or local government. Plaintiffs   ()
                                                                                                     0
                                                                                                     s:::
are informed and do believe that the Defendant adopted their most recent Comprehensive Plan on       s:::
                                                                                                     0
                                                                                                     z
                                                                                                     "U
or around 2016.                                                                                      r
                                                                                                     m
                                                                                                     )>
                                                                                                     (J)
11.     Further pursuant to the Comprehensive Planning Enabling Act, counties and local              ()
                                                                                                     )>
                                                                                                     (J)
governments are required to promote "the harmonious, orderly, and progressive development of         m
                                                                                                     :tt:
                                                                                                     N
                                                                                                     0
                                                                                                     N
land" S.C. Code Section 6-29-1120, and to "assure, in general, the wise and timely development       0
                                                                                                     ()
                                                                                                     "U
                                                                                                     0
                                                                                                     ~
ofnew areas ... in harmony with the comprehensive plans of municipalities and counties" S.C.         0
                                                                                                     .......
                                                                                                     w
                                                                                                     ~
Code Section 6-29-1120(5) (Emphasis supplied). In effect, the county planning commissions of         (.11




South Carolina, including but not limited to the Defendant, are required to enact and follow their

respective Comprehensive Plans, which act as a roadmap to promote public health, safety,

convenience, prosperity, and the general welfare, while also giving a blueprint to potential

developers on how to conform to the plan and promote progressive and timely development.

12.     Further pursuant to the Constitution of the United States of America, 28 U.S.C. Section

1983, the South Carolina Constitution, and the Comprehensive Planning and Enabling Act, a




                                                 4
      8:20-cv-03027-DCC             Date Filed 08/21/20           Entry Number 1-1            Page 6 of 43
                                                                                                                      m
                                                                                                                      r
                                                                                                                      m
                                                                                                                      ()
                                                                                                                      -I
                                                                                                                      ::0
                                                                                                                      0
county planning commission such as the Defendant, which finds a proposal to be in conflict with                       z
                                                                                                                      ()
                                                                                                                      )>
                                                                                                                      r
its comprehensive plan, "shall transmit its findings and the particulars ofthe nonconformity to                       r
                                                                                                                      -<
                                                                                                                      ::!:!
                                                                                                                      r
the entity proposing the facility" pursuant to S.C. Code Section 6-29-540 (emphasis supplied).                        m
                                                                                                                      0
                                                                                                                      N
The findings and particulars should give the applicant notice of how and why the proposed plat is                     0
                                                                                                                      N
                                                                                                                      0
                                                                                                                      c._
nonconforming, so that the applicant landowner or interested party will have a chance to correct                      c

                                                                                                                      ->.
any nonconformities in the spirit of continued progressive development of land.                                       i-0
                                                                                                                      N
                                                                                                                      "U
13.      Moreover, while examining and voting on a preliminary plat application that complies with                    s::
                                                                                                                      )>

its Comprehensive Plan and has been recommended for approval by its staff, a planning
                                                                                                                      z
                                                                                                                      0
                                                                                                                      m
                                                                                                                      ::0
                                                                                                                      (/)
commission may not violate an applicant's right to procedural and/or substantive due process, nor                     0
                                                                                                                      z
commit an error oflaw, nor act capriciously or arbitrarily by denying a development plat without                      ()
                                                                                                                      0
                                                                                                                      s::
evidence or reasonable basis.                                                                                         s::
                                                                                                                      0
                                                                                                                      z
                                                                                                                      "U
                                                 TownesatCopperllill                                                  r
                                                                                                                      m
                                                                                                                      )>
                                                                                                                      (/)
14.      On April 1, 2020, Plaintiffs submitted a preliminary plat and subdivision plat application                   ()
                                                                                                                      )>
                                                                                                                      (/)
for a preliminary subdivision known as "Townes at Copper Hill" ("Copper Hill"), on the Barr                           m
                                                                                                                      =It
                                                                                                                      N
                                                                                                                      0
                                                                                                                      N
Circle land, to Anderson County Subdivision Administrator Tim Cartee. 1                                               0
                                                                                                                      ()
                                                                                                                      "U
                                                                                                                      0
                                                                                                                      ~
15.       Plaintiffs Barr Circle land is located on un-zoned and unincorporated land in the northeast                 0
                                                                                                                      w
                                                                                                                      ~
      portion of Anderson County commonly referred to as Powdersville.                                                (J1




16.      The Copper Hill project consisted of 92 residential townhome units each provided with

two parking spaces as required by the ACC. One parking space was provided by utilizing each




1
  On April 2, 2020, Defendants provided Plaintiffs with a receipt acknowledging receipt of Plaintiffs' preliminary
plat, subdivision plat application and check totaling $1 ,270.00 for submittal fees but incorrectly posted the date
Plaintiffs' payment was received by Defendant as being April2, 2020 rather than Aprill , 2020, the actual date
Plaintiff submitted payment. See Receipt for Copper Hill Submittal attached as Exhibit A.



                                                          5
      8:20-cv-03027-DCC        Date Filed 08/21/20       Entry Number 1-1        Page 7 of 43
                                                                                                        m
                                                                                                        r
                                                                                                        m
                                                                                                        ()
                                                                                                        -l
                                                                                                        :::0
                                                                                                        0
townhome unit's garage. The second parking space was provided by utilizing each townhome                z
                                                                                                        ()
                                                                                                        )>
                                                                                                        r
unit's driveway.                                                                                        r
                                                                                                        -<
                                                                                                        :::!:!
                                                                                                        r
17.     Prior to Plaintiffs submitting their preliminary plat application, Plaintiffs worked with the   m
                                                                                                        0
                                                                                                        N
Anderson County Development Standards Department, Anderson County Planning and                          0
                                                                                                        N
                                                                                                        0
                                                                                                        c....
Community Development Department and the Anderson County Subdivision Administrator to                   c


                                                                                                        ......
ensure their preliminary plat fulfilled all of the requirements of the Anderson County Code of          N
                                                                                                        N
                                                                                                        -u
Ordinances, Chapter 38, Article III, Division 3, Section 38-312.                                        s::
                                                                                                        )>

18.     Further prior to Plaintiffs submitting their preliminary plat applications, Plaintiff worked
                                                                                                        z
                                                                                                        0
                                                                                                        m
                                                                                                        :::0
                                                                                                        (J)
with the Anderson County Development Standards Department and the Anderson County                       0
                                                                                                        z
Subdivision Administrator to ensure their preliminary plat complied and keeping with the 2016           ()
                                                                                                        0
                                                                                                        s::
Anderson County Comprehensive Plan.                                                                     s::
                                                                                                        0
                                                                                                        z
                                                                                                        -u
19.     Prior to March 27, 2020, Plaintiffs' civil engineer, Wesley White, P.E., discussed the          r
                                                                                                        m
                                                                                                        )>
                                                                                                        (J)
Plaintiffs' proposed parking layout with Anderson County Subdivision Administrator Tim Cartee           ()
                                                                                                        )>
                                                                                                        (J)
to confirm that it was in accordance with the ACC. Cartee provided White with his interpretation        m
                                                                                                        ~
                                                                                                        0
                                                                                                        N
of the ACC which was that Plaintiffs parking layout did comply with the ACC.                            0
                                                                                                        ()
                                                                                                        lJ
                                                                                                        0
20.     On March 27, 2020, at 11:57 AM, White emailed Cartee to reconfirm that Plaintiffs'              0
                                                                                                        ""'""
                                                                                                        ......
                                                                                                        w
proposed parking layout complied with the ACC. White stated:                                            <.T1
                                                                                                        ""'""

               Tim,
               Just confirming that the planning commission submittal is still due
               this coming Thursday, April 2nd. And based on our conversation,
               we are going to finish our layout using a single car garage and the
               driveway to meet the required 2 parking spaces per lot requirement
               and will note this on our preliminary plat.

               Thanks,
               Wesley




                                                  6
       8:20-cv-03027-DCC        Date Filed 08/21/20      Entry Number 1-1        Page 8 of 43
                                                                                                        m
                                                                                                        r
                                                                                                        m
                                                                                                        (")
                                                                                                        -I
                                                                                                        :::0
                                                                                                        0
21.      Cartee responded to White ' s email less than an hour later on March 27,2020, at 12:12 PM,     z
                                                                                                        (")
                                                                                                        )>
                                                                                                        r
and provided White with information that was consistent with Cartee' s previous interpretation          r
                                                                                                        -<
                                                                                                        ::!:!
which was that Plaintiffs' proposed parking layout complied with the ACC. Cartee responded to           r
                                                                                                        m
                                                                                                        0
                                                                                                        1\.)
White's email and stated:                                                                               0
                                                                                                        1\.)
                                                                                                        0
                                                                                                        c:....
                April 1, 2020 Deadline for submittals and yes on the parking.                           c


                                                                                                        ......
                Thanks,                                                                                 r..J
                                                                                                        1\.)
                Tim Cartee                                                                              "U
                                                                                                        s::
22.      Plaintiffs submitted the Copper Hill preliminary plat on April 1, 2020 based on Subdivision    )>
                                                                                                        z
                                                                                                        0
Administrator Tim Cartee's directives and interpretation of the ACC as provided to Plaintiffs.          m
                                                                                                        :::0
                                                                                                        (J)
                                                                                                        0
Plaintiffs' reasoning for requesting staff's interpretation regarding the parking layout in advance     z
                                                                                                        (")
                                                                                                        0
of the April 1, 2020 submittal deadline was to provide Plaintiffs adequate time to make changes to      s::
                                                                                                        s::
                                                                                                        0
the preliminary plat in the event they were required by staff.                                          z
                                                                                                        "U
                                                                                                        r
                                                                                                        m
                                                                                                        )>
23 .     Plaintiff submitted the Copper Hill preliminary plat for staff interpretation further due to   (J)

                                                                                                        (")
ACC § 38-68, which states that "all matters of interpretation shall be decided by the development       )>
                                                                                                        (J)
                                                                                                        m
                                                                                                        ==It
                                                                                                        1\.)
standards manager, except where the planning commission is called upon to do so."                       0
                                                                                                        1\.)
                                                                                                        0
                                                                                                        (")
24.      After Plaintiffs submitted the preliminary plat for Copper Hill, one or more of the            "U
                                                                                                        0
                                                                                                        .j::.
                                                                                                        0
                                                                                                        ......
Defendant's agents then told Plaintiff that the parking layout was no longer acceptable without a       (J.)
                                                                                                        .j::.
                                                                                                        <.T1

vanance.

25.      When Plaintiffs' civil engineer, Wesley White P.E. , questioned Subdivision Administrator

Tim Cartee about Defendants' abrupt change in their interpretation of the ACC, Cartee indicated

that Plaintiff would have to go through "proper channels." Cartee wrote in an email dated April

20, 2020, "Wesley, please forward all questions through the proper channels. Mr. [Anderson

County Deputy Administrator Holt] Hopkins will direct his staff." Plaintiffs are informed and do

believe Cartee's directions violated S.C. Code § 30-4-50(A)(4) and (5) which provides that



                                                  7
      8:20-cv-03027-DCC        Date Filed 08/21/20      Entry Number 1-1        Page 9 of 43
                                                                                                        m
                                                                                                        r
                                                                                                        m
                                                                                                        ()
                                                                                                        -i
                                                                                                        ::0
                                                                                                        0
statements of policy and interpretations of policy, statute, and the Constitution which have been       z
                                                                                                        ()
                                                                                                        )>
                                                                                                        r
adopted by the public body; and written planning policies and goals and final planning decisions        r
                                                                                                        .,-<
                                                                                                        r
are declared public information. Plaintiffs are further informed and do believe that Cartee's           m
                                                                                                        0
                                                                                                        1\.)
directions were retaliatory based on a prior lawsuit that Plaintiffs filed against parties including,   0
                                                                                                        1\.)
                                                                                                        0
                                                                                                        L.
but not limited to, Anderson County and the current Defendant. Plaintiffs are further informed and      c


do believe that these directions were in violation of the governing law, abusive, and discriminatory    1\.)
                                                                                                        1\.)

                                                                                                        -u
by prohibiting Plaintiffs from communicating with directly with the Defendant's staff.                  :5:
                                                                                                        )>

26.     The Defendant's refusal to allow the Plaintiff to utilize communication channels available
                                                                                                        z
                                                                                                        0
                                                                                                        m
                                                                                                        ::0
                                                                                                        (J)
to the general public and all other applicants further placed Plaintiffs at a clear disadvantage as a   0
                                                                                                        z
result of Defendants being forced to adhere to arbitrary and capricious policies created to target      ()
                                                                                                        0
                                                                                                        :5:
                                                                                                        :5:
the Plaintiff.                                                                                          0
                                                                                                        z
                                                                                                        -u
27.     Despite the additional requirements Defendants exclusively placed on Plaintiffs and             r
                                                                                                        m
                                                                                                        )>
                                                                                                        (J)
Defendant's conflicting ACC interpretations provided to Plaintiffs, Plaintiffs cooperated and           ()
                                                                                                        )>
                                                                                                        (J)
modified the parking layout on the preliminary plat to satisfy Defendant's latest interpretation of     m
                                                                                                        '*f::
                                                                                                        1\.)
                                                                                                        0
                                                                                                        1\.)
Defendant's adopted ordinance.                                                                          0
                                                                                                        ()
                                                                                                        -u
                                                                                                        0
                                                                                                         .!:>.
28.      The Defendant's "Development Standards and Planning and Community Development                  0_.
                                                                                                        w
                                                                                                        .!:>.
Meeting Schedule" (herein "Community Development Meeting Schedule") provides "strict                    (]1




deadlines" for application and preliminary plat submittals. See 2020 Development Standards and

Planning and Community Development Meeting Schedule attached as Exhibit B .

29.     The deadlines set by the Defendant's Community Development Schedule directly

contradicts ACC § 38-3ll(a) which states that, "Two copies of the complete preliminary plat shall

be turned in to the planning department at least 14 working days, but not greater than 20 days,




                                                  8
       8:20-cv-03027-DCC       Date Filed 08/21/20       Entry Number 1-1        Page 10 of 43
                                                                                                        m
                                                                                                        r
                                                                                                        m
                                                                                                        (')
                                                                                                        -1
                                                                                                        ;;o
                                                                                                        0
prior to any planning commission meeting at which the subdivider would like the plat to be              z
                                                                                                        (')
                                                                                                        )>
                                                                                                        r
discussed." Id.                                                                                         r
                                                                                                        -<
                                                                                                        :!!
                                                                                                        r
30.      Despite the ACC providing a window of acceptable submittal dates using clear language,         m
                                                                                                        0
                                                                                                        1\.)
Defendant refused to accept Plaintiffs Copper Hill preliminary plat unless it adhered to                0
                                                                                                        1\.)
                                                                                                        0
                                                                                                        c....
Defendant's schedule of deadlines which conflict with ACC § 38-311(a) and therefore made it             c


impossible for Plaintiff to comply with ACC § 38-311(a).                                                1\.)
                                                                                                        1\.)

                                                                                                        'U
31.        Further, the Copper Hill subdivision application, as well as all of Plaintiffs' previously   s:
                                                                                                        )>

submitted subdivision applications and preliminary plats for the Barr Circle land as well as all of
                                                                                                        z
                                                                                                        0
                                                                                                        m
                                                                                                        ;;o
                                                                                                        (f)
Plaintiffs' other proposed residential subdivisions on other parcels ofland in the years 2017, 2018,    0
                                                                                                        z
2019 and 2020, violated ACC § 38-311 (a) as a result of Defendant's refusal to accept Plaintiffs        (')
                                                                                                        0
                                                                                                        s:
submittals in accordance with ACC § 38-3ll(a).                                                          s:
                                                                                                        0
                                                                                                        z
                                                                                                        'U
32.      The 'South Carolina Local Government Comprehensive Planning Enabling Act of 1994'              r
                                                                                                        m
                                                                                                        &;
("CPA") sets out the statutory authority for counties and municipalities in South Carolina to plan      (')
                                                                                                        )>
                                                                                                        (f)
for, enable and regulate growth within their jurisdiction. The CPA prevents local authorities from      m
                                                                                                        =It
                                                                                                        1\.)
                                                                                                        0
                                                                                                        1\.)
creating open-ended policies without sufficient legal parameters. S.C. Code§ 6-29-llSO(A) states:       0
                                                                                                        (')
                                                                                                        'U
                                                                                                        0
                                                                                                        ~
         Failure of the designated authority to act within sixty days of the receipt of                 0
                                                                                                        ......
         development plans or subdivision plats with all documentation required by                      w
                                                                                                        ~
                                                                                                        (J'1
         the land development regulations is considered to constitute approval, and
         the developer must be issued a letter of approval and authorization to
         proceed based on the plans or plats and supporting documentation
         presented. The sixty-day time limit may be extended by mutual agreement.

33 .     Defendant failed to act on Plaintiffs' submitted preliminary plat on or before May 31, 2020,

sixty ("60") days following the receipt of Plaintiffs submitted application and plans. Plaintiffs

further did not enter into a mutual agreement to extend the 60-day time limit. Despite the CPA's

clear language stating Plaintiff "must be issued a letter of approval and authorization to




                                                   9
      8:20-cv-03027-DCC        Date Filed 08/21/20       Entry Number 1-1       Page 11 of 43
                                                                                                         m
                                                                                                         r
                                                                                                         m
                                                                                                         ()
                                                                                                         -l
                                                                                                         :;o
                                                                                                         0
proceed" by Defendant, Defendant violated S.C. Code § 6-29-1150(A) by refusing to issue                  z
                                                                                                         ()
                                                                                                         )>
                                                                                                         r
Plaintiffs a letter of approval and authorization to proceed to Plaintiffs.                              r
                                                                                                         -<
                                                                                                         :!!
                                                                                                         r
34.     Under the plain meaning rule, it is not the province of the court to change the meaning of       m
                                                                                                         0
                                                                                                         1'\J
a clear and unambiguous statute. Where the statute language is plain, unambiguous, and conveys           0
                                                                                                         1'\J
                                                                                                         0
                                                                                                         c....
a clear, definite meaning, the rules of statutory interpretation are not necessary and the court has     c:


no right to impose another meaning. S.C. Energy Users Comm. v. S.C. Pub. Serv. Comm'n, 388

S.C. 486, 491, 697 S.E.2d 587, 590 (2010) (citation omitted). Further, "[t]he intention of the               I

                                                                                                         )>
legislature must be gleaned from the entire section and not simply clauses taken out of context."        z
                                                                                                         0
                                                                                                         m
                                                                                                         :;o
                                                                                                         (/)
Singletary v. S.C. Dep't ofEduc., 316 S.C. 153, 162, 447 S.E.2d 231, 236 (Ct. App. 1994).                0
                                                                                                         z
35.     A statute "must be read as a whole and sections [that] are part of the same general statutory    ()
                                                                                                         0
                                                                                                         s:::
law must be construed together and each one given effect." CFRE, LLC v. Greenville Cty.                  s:::
                                                                                                         0
                                                                                                         z
                                                                                                         "'0
Assessor, 395 S.C. 67, 74, 716 S.E.2d 877, 881 (2011) (quoting S.C. State Ports Auth. v. Jasper          r
                                                                                                         m
                                                                                                         )>
                                                                                                         (/)
County, 368 S.C. 388, 398, 629 S.E.2d 624, 629 (2006)). "We therefore should not concentrate on          ()
                                                                                                         )>
                                                                                                         (/)
isolated phrases within the statute." Id. "Instead, we read the statute as a whole and in a manner       m
                                                                                                         '**'
                                                                                                         1'\J
                                                                                                         0
                                                                                                         1'\J
consonant and in harmony with its purpose." Id. "In that vein, we must read the statute so 'that no      0
                                                                                                         ()
                                                                                                         "'0
                                                                                                         0
                                                                                                         .j:>.
word, clause, sentence, provision or part shall be rendered surplusage, or superfluous,' for '[t]he      0
                                                                                                         w
                                                                                                         .j:>.
General Assembly obviously intended [the statute] to have some efficacy, or the legislature would        (JI




not have enacted it into law."'~ (citation omitted) (alterations in original) (quoting State v. Sweat,

379 S.C. 367, 377, 382,665 S.E.2d 645,651, 654 (Ct. App. 2008)).

36.      The plain language ofS.C. Code§ 6-29-1150(A) is unambiguous, conveys a clear, defmite

meaning and adds emphasis through the intentional use of the word "must" rather than "may."

"Time limits, not to exceed sixty days, must be set forth for action on plans or plats, or both,

submitted for approval or disapproval. Failure of the designated authority to act within sixty days




                                                  10
           8:20-cv-03027-DCC       Date Filed 08/21/20       Entry Number 1-1        Page 12 of 43
a.
                                                                                                             m
                                                                                                             r
                                                                                                             m
                                                                                                             ()
                                                                                                             -1
                                                                                                             :;u
                                                                                                             0
     of the receipt of development plans or subdivision plats with all documentation required by the         z
                                                                                                             ()
                                                                                                             )>
                                                                                                             r
     land development regulations is considered to constitute approval, and the developer must be            r
                                                                                                             -<
                                                                                                             :!!
                                                                                                             r
     issued a letter of approval and authorization to proceed based on the plans or plats and supporting     m
                                                                                                             0
                                                                                                             N
     documentation presented."                                                                               0
                                                                                                             N
                                                                                                             0
                                                                                                             (._

     37.     In contrast to the legislature's use of the word "must" in S.C. Code§ 6-29-1150(A), S.C.        c
                                                                                                             .....
                                                                                                             O'l

     Code § 6-29-1150 (D) intentionally uses the word "may" to emphasize that a party "may" appeal           N
                                                                                                             N
                                                                                                             "U
     a decision of the planning commission but it "must" be taken to the circuit court within thirty days    s::
                                                                                                             )>

     after actual notice of the decision. "The cardinal rule of statutory construction is that we are to
                                                                                                             z
                                                                                                             0
                                                                                                             m
                                                                                                             :;u
                                                                                                             (/)
     ascertain and effectuate the actual intent of the legislature." Burns v. State Farm Mut. Auto. Ins.     0
                                                                                                             z
     Co., 297 S.C. 520, 522, 377 S.E.2d 569, 570 (1989). "In interpreting a statute, the court will give     ()
                                                                                                             0
                                                                                                             s::
     words their plain and ordinary meaning[] and will not resort to forced construction that would limit    s::
                                                                                                             0
                                                                                                             z
                                                                                                             "U
     or expand the statute." State v. Johnson, 396 S.C. 182, 188, 720 S.E.2d 516, 520 (Ct. App. 2011).       r
                                                                                                             m
                                                                                                             )>
                                                                                                             (/)
     38.     Rather than issue Plaintiffs a letter of approval and authorization to proceed as the state     ()
                                                                                                             )>
                                                                                                             (/)
     legislature states it must do, Defendant instead placed Plaintiffs' Copper Hill project on the June     m
                                                                                                             '**'
                                                                                                             N
                                                                                                             0
                                                                                                             N
     9, 2020 Anderson County Planning Commission agenda, more than sixty-eight (68) days from the            0
                                                                                                             ()
                                                                                                             "U
                                                                                                             0
                                                                                                             ~
     date Plaintiffs ' application was submitted.                                                            0
                                                                                                             .....
                                                                                                             w
                                                                                                             ~
     39.     At the June 9, 2020 Anderson County Planning Commission meeting Anderson County                 ()1




     staff presented their report and written recommendation of approval for Plaintiffs ' preliminary plat

     to the Planning Commission. Staffs presentation at the meeting as well as the June 9, 2020

     planning commission agenda packet provided to the public prior to the meeting falsely stated that

     Plaintiff submitted its subdivision application on April2, 2020 rather than Aprill , 2020.




                                                      11
      8:20-cv-03027-DCC        Date Filed 08/21/20      Entry Number 1-1         Page 13 of 43
                                                                                                         m
                                                                                                         r
                                                                                                         m
                                                                                                         ()
                                                                                                         -I
                                                                                                         :::0
                                                                                                         0
40.     As indicated by the meeting minutes of the June 9, 2020 Planning Commission Meeting,             z
                                                                                                         ()
                                                                                                         )>
                                                                                                         r
see attached as Exhibit C, Defendant's staff gave a recommendation for approval for the Copper           r
                                                                                                         -<
                                                                                                         :::!:!
                                                                                                         r
Hill preliminary plat.                                                                                   m
                                                                                                         0
                                                                                                         1\J
41.     As further indicated by the meeting minutes of the June 9, 2020 Planning Commission              0
                                                                                                         1\J
                                                                                                         0
                                                                                                         (_

Meeting, the Defendant's Commissioner Jane Jones "made a motion to deny the request as                   c


                                                                                                         ......
recommended by staff' while stating five sentences previously that "Tim Cartee presented the staff       ;-.:,
                                                                                                         1\J
                                                                                                         -u
report for Townehomes at Copper Hill and stated that stafrs recommendation was (or approval."            ~

                                                                                                         )>

(emphasis supplied). Accordingly, the minutes recorded by Defendant were done so in an
                                                                                                         z
                                                                                                         0
                                                                                                         m
                                                                                                         :::0
                                                                                                         (/)
erroneous, contradictory, and deceptive manner to make it appear that the Copper Hill preliminary        0
                                                                                                         z
plat was opposed by the Defendant's staff, when it in fact was recommended by the staff based            ()
                                                                                                         0
                                                                                                         ~
                                                                                                         ~
on findings that it complied with the Anderson County Code and the Comprehensive Plan.                   0
                                                                                                         z
                                                                                                         -u
42.     On or around June 16, 2020, the Defendant' s staff mailed a letter to the Plaintiffs notifying   r
                                                                                                         m
                                                                                                         )>
                                                                                                         (/)
the Plaintiffs of the Defendant's decision to deny the Copper Hill preliminary plat. See denial letter   ()
                                                                                                         )>
                                                                                                         (/)
attached as Exhibit D.                                                                                   m
                                                                                                         :;t
                                                                                                         1\J
                                                                                                         0
                                                                                                         1\J
43.     As grounds for the denial, Defendant cited "1.) concerns for the public health, safety,          0
                                                                                                         ()
                                                                                                         -u
                                                                                                         0
                                                                                                         ~
convenience, prosperity, and the general welfare; 2.) concerns for the balance of the interests of       0
                                                                                                         ......
                                                                                                         w
                                                                                                         ~
subdividers, homeowners, and the public, and 3.) concerns for the ability of existing or planned         CJ1



infrastructure and transportation systems to serve the proposed development." Id.

44.     Defendants further cited these grounds despite its staffs findings that the Copper Hill

preliminary plat complied with all aspects of the 2016 Anderson County Comprehensive Plan and

applicable Anderson County Code provisions.

45.     Moreover, it must be noted that the language used as grounds for the Copper Hill denial

are taken from the South Carolina Local Government Comprehensive Planning Enabling Act of




                                                  12
      8:20-cv-03027-DCC         Date Filed 08/21/20    Entry Number 1-1        Page 14 of 43
                                                                                                       m
                                                                                                       r
                                                                                                       m
                                                                                                       _,
                                                                                                       (")

                                                                                                       :::0
                                                                                                       0
1994. Specifically, S.C. Code § 6-29-340 confers a duty on the Defendant to create "plans and          z
                                                                                                       (")
                                                                                                       )>
                                                                                                       r
programs ... to promote public health, safety, morals, convenience, prosperity or the general          r
                                                                                                       -<
                                                                                                       ::!!
                                                                                                       r
welfare . .. " This clearly references the 2016 Anderson County Comprehensive Plan and its             m
                                                                                                       0
                                                                                                       1\.)
parameters, which the Defendant's staffhad already determined Copper Hill fell well within the         0
                                                                                                       1\.)
                                                                                                       0
                                                                                                       c....
bounds of as required by law.                                                                          c


46.     Plaintiffs are informed and do believe that no evidence was presented to, sought out, nor      1\.)
                                                                                                       1\.)

                                                                                                       "U
possessed by the Defendant Planning Commission on which to base their conclusion that the              s::
                                                                                                       )>

Copper Hill preliminary plat was averse to the public health, safety, convenience, prosperity, and
                                                                                                       z
                                                                                                       0
                                                                                                       m
                                                                                                       :::0
                                                                                                       (J)
the general welfare.                                                                                   0
                                                                                                       z
47.     Plaintiffs are further informed and do believe that no evidence was presented to, sought       (")
                                                                                                       0
                                                                                                       s::
out, nor possessed by the Defendant Planning Commission on which to base their conclusion that         s::
                                                                                                       0
                                                                                                       z
                                                                                                       "U
the Copper Hill preliminary plat was averse to the balance of interests of subdividers, homeowners,    r
                                                                                                       m
                                                                                                       )>
                                                                                                       (J)
and the public.                                                                                        (")
                                                                                                       )>
                                                                                                       (J)
48.     Plaintiffs are further informed and do believe that no evidence was presented to, sought       m
                                                                                                       '**=
                                                                                                       1\.)
                                                                                                       0
                                                                                                       1\.)
out, nor possessed by the Defendant Planning Commission on which to base their conclusion that         0
                                                                                                       (")
                                                                                                       "U
                                                                                                       0
                                                                                                       .j::o
the Copper Hill preliminary plat was averse to the ability of existing or planned infrastructure and   0
                                                                                                       .....
                                                                                                       w
                                                                                                       .j::o
transportation systems to serve the proposed development. Plaintiffs would further state that no       01



evidence existed of these conclusions due to the fact that a substantially larger 288 unit apartment

complex, Vantage at Powdersville ("Vantage"), had been approved directly adjacent to the Barr

Circle land but accessed a county road with a lower classification (minor-local) than that of Barr

Circle (major-local). Defendant Commission approved Vantage despite Vantage not submitting a

professional traffic impact study and despite Vantage's expected traffic almost doubling the peak

hour trips triggering a required TIS. Further, Defendant Commission approved the "large-scale




                                                13
      8:20-cv-03027-DCC       Date Filed 08/21/20     Entry Number 1-1        Page 15 of 43
                                                                                                      m
                                                                                                      r
                                                                                                      m
                                                                                                      (")
                                                                                                      -I
                                                                                                      ;o
                                                                                                      0
project" known as Vantage to allow Vantage's sole fire access to access county minor-local road       z
                                                                                                      (")
                                                                                                      )>
                                                                                                      r
Robbins Drive despite ACC § 38-182(3) explicitly stating that "such projects shall not be permitted   r
                                                                                                      -<
                                                                                                      ::!!
                                                                                                      r
access to a minor local road. " Additionally, prior to Defendant Commission's denial of the Copper    m
                                                                                                      0

Hill project, Defendant Commission voted unanimously to increase the classification of Barr

Circle from a minor-local road to a major-local road by unanimously approving Ordinance #2015-

004.                                                                                                  N
                                                                                                      N
                                                                                                      "U
49. Nevertheless, Plaintiffs are informed and do believe that Defendant also relied on an             :5::
                                                                                                      )>
unconstitutionally overbroad and vague Code Section located in ACC § 38-410, which states "In         z
                                                                                                      0
                                                                                                      m
                                                                                                      ;o
                                                                                                      (J)
interpreting the subdivision regulations contained herein, such regulations shall be considered as    0
                                                                                                      z
minimum provisions for the protection of the health, safety and welfare of the general public."       (")
                                                                                                      0
                                                                                                      :5::
                                                                                                      :5::
50.     In effect, ACC § 38-410 gives the Defendant unlimited power to deny a preliminary plat        0
                                                                                                      z
                                                                                                      "U
application without giving any notice, procedural due process, or substantive due process to the      r
                                                                                                      m
                                                                                                      )>
                                                                                                      (J)
potential developer, landowner, or other interested party, and acts as a rubber stamp for the         (")
                                                                                                      )>
                                                                                                      (J)
Defendant to deny preliminary plats outside of their discretion defined by the parameters of South    m
                                                                                                      ~
                                                                                                      0
                                                                                                      N
Carolina law, as well as without any evidence, with enors of governing law, and with capricious       0
                                                                                                      (")
                                                                                                      "U
                                                                                                      0
                                                                                                      .j:>..
and arbitrary vigor.                                                                                  0
                                                                                                      ......
                                                                                                      w
                                                                                                      .j:>..
51.     Upon further information and belief, the Defendant offers no further descriptions of          U1



procedures, regulations, requirements, or guidance on what other requirements in addition to

compliance with the 2016 Comprehensive Plan and South Carolina Code Sections, or Anderson

County Code Sections are required, and potential interested parties, including the Plaintiffs, are

left to endlessly guess what requirements are necessary in order to submit a plat application in

keeping with ACC § 38-410.




                                                14
       8:20-cv-03027-DCC        Date Filed 08/21/20      Entry Number 1-1       Page 16 of 43
                                                                                                        m
                                                                                                        r
                                                                                                        m
                                                                                                        ()
                                                                                                        -I
                                                                                                        ::0
                                                                                                        0
52.      Moreover, Defendant' s code section 38-410, as well as ACC § 38-311 (b)(1) directly            z
                                                                                                        ()
                                                                                                        )>
                                                                                                        r
contradict S.C. Code § 6-29-540, which states that, "in the event the planning commission finds         r
                                                                                                        -<
                                                                                                        ::!!
                                                                                                        r
the .proposal to be in conflict with the comprehensive plan, the commission shall transmit its          m
                                                                                                        0
                                                                                                        1\J
findings and the particulars ofthe nonconformity to the entity proposing the facility." Id.             0
                                                                                                        1\J
                                                                                                        0
                                                                                                        c....
53 .     The Defendant' s boiler plate grounds for denial ignore the actual intent of S.C. Code § 6-    c::


29-1150(B) which is to serve as a mechanism for transparency and accountability to allow actions

by the planning commission to be scrutinized. During prior instances described herein, Anderson             I

                                                                                                        )>
County Road and Bridges Engineer Bill Rutledge had informed vice chair Jane Jones in specific
                                                                                                        z
                                                                                                        0
                                                                                                        m
                                                                                                        ::0
                                                                                                        (/)
detail definitive findings of fact that the traffic impact was acceptable.                              0
                                                                                                        z
54.      The Defendant's avoidance of accountability is well documented. In fact, the Defendants        ()
                                                                                                        0
                                                                                                        ~
                                                                                                        ~
maintained an illicit policy for over a quarter century of refusing to provide any grounds for their    0
                                                                                                        z
                                                                                                        ""0
denial of preliminary plats. By way of example, Plaintiffs' April 1, 2020 submittal of Copper Hill      r
                                                                                                        m
                                                                                                        )>
                                                                                                        (/)
followed two previous unsuccessful submissions for a residential subdivision, known as Chimney          ()
                                                                                                        )>
                                                                                                        (/)
Hill Townhomes ("Chimney Hill TH"), on the same Barr Circle land owned by the Plaintiffs.               m
                                                                                                        =It
                                                                                                        1\J
                                                                                                        0
                                                                                                        1\J
                                          Previous Denials                                              0
                                                                                                        ()
                                                                                                        ""0
                                                                                                        0
Chimney Hills Townhomes                                                                                 ~
                                                                                                        0
                                                                                                        w
                                                                                                        ~
55.      On May 11 , 2017, Plaintiffs submitted a subdivision application, preliminary plat, and        (}'1




traffic impact study ("TIS") to the Defendant for approval. As with Plaintiffs Copper Hill

subdivision, Defendant forced Plaintiffs to adhere to a contradictory schedule of deadlines that

violated ACC § 38-311(a) and required Plaintiffs to submit their Chimney Hill TH subdivision

application, preliminary plat, and TIS thirteen ("13") days early.

56.      For the Chimney Hill TH, Plaintiffs entered into land purchase agreements with at least five




                                                  15
    8:20-cv-03027-DCC         Date Filed 08/21/20       Entry Number 1-1        Page 17 of 43
                                                                                                       m
                                                                                                       r
                                                                                                       m
                                                                                                       ()
                                                                                                       -I
                                                                                                       ::0
                                                                                                       0
property owners, two of which (Mark Golden and Susan Aiken) were contacted by vice chair               z
                                                                                                       ()
                                                                                                       )>
                                                                                                       r
Jones. Based on recorded conversations, Jones asked both property owners not to sell their land to     r
                                                                                                       -<
                                                                                                       :::!:!
                                                                                                       r
Plaintiffs. Plaintiffs had purchased all of these parcels consisting of approximately 30 acres.        m
                                                                                                       0
                                                                                                       N
57. At the June 13, 2017 Anderson County Planning Commission meeting Anderson County                   0
                                                                                                       N
                                                                                                       0
                                                                                                       '-
staff presented their report and written recommendation of approval for Plaintiffs ' Chimney Hill      c

                                                                                                       ........
TH preliminary plat to the Planning Commission. The Defendant, despite a recommendation of             ;...:,
                                                                                                       N
                                                                                                       -o
approval from its staff, voted to deny the preliminary plat and refused to provide their grounds       ~

                                                                                                       )>

for denial.                                                                                            z
                                                                                                       0
                                                                                                       m
                                                                                                       ::0
                                                                                                       (f)
58. As a result of Defendant's failure to provide Plaintiffs with the grounds for the denial of the    0
                                                                                                       z
Chimney Hill TH preliminary plat, Plaintiff was unable to address any identified issues that           ()
                                                                                                       0
                                                                                                       ~
                                                                                                       ~
resulted in the Defendant's denial. Consequently, Plaintiffs were forced to resubmit an identical      0
                                                                                                       z
                                                                                                       -o
subdivision application, preliminary plat, and TIS for the Chimney Hill TH subdivision in hopes        r
                                                                                                       m
                                                                                                       )>
                                                                                                       (f)
that the Defendant would comply with S.C. Code § 6-29-1150(B) should they again deny the               ()
                                                                                                       )>
                                                                                                       (f)
preliminary plat.                                                                                      ~
                                                                                                       N
                                                                                                       0
                                                                                                       N
59. As with all of Plaintiff's submitted preliminary plats, Defendant forced Plaintiffs to adhere to   0
                                                                                                       ()
                                                                                                       -o
                                                                                                       0
a contradictory schedule of deadlines that violated ACC § 38-311(a).
                                                                                                       ""'"
                                                                                                       0
                                                                                                       ........
                                                                                                       w
60. Also, as with Plaintiff's Copper Hill subdivision, Defendant failed to take action on              ""'"
                                                                                                       (.]1




Plaintiffs ' submitted preliminary plat within the statutmy sixty ("60") days and violated S.C.

Code § 6-29-1150(A) by refusing to issue Plaintiff a letter of approval and authorization to

proceed to Plaintiff.

61 . The Defendant then placed the already approved Chimney Hill TH preliminary plat on the

September 12, 2017 planning commission agenda for the planning commission to take action on

the preliminary plat without the authority to do so. Despite staff's second recommendation of




                                                 16
   8:20-cv-03027-DCC             Date Filed 08/21/20           Entry Number 1-1             Page 18 of 43
                                                                                                            m
                                                                                                            r
                                                                                                            m
                                                                                                            ()
                                                                                                            -I
                                                                                                            :::0
                                                                                                            0
approval, Defendant once again voted to deny the preliminary plat and again refused to provide              z
                                                                                                            ()
                                                                                                            )>
                                                                                                            r
their grounds for denial in violation of S.C. Code § 6-29-llSO(B).                                          r
                                                                                                            -<
                                                                                                            :::rJ
                                                                                                            r
62. Immediately following the conclusion of the September 12, 2017 planning commission                      m
                                                                                                            0
                                                                                                            1\.)
meeting, Plaintiffs questioned Anderson County Planning Director Michael Forman in a recorded               0
                                                                                                            1\.)
                                                                                                            0
                                                                                                            c....
conversation at the Anderson County Courthouse about the planning commission's refusal to                   c


                                                                                                            .......
provide the grounds for their denial. During the conversation, Forman repeatedly denied the                 ;..:,
                                                                                                            1\.)

                                                                                                            ""U
Defendant's had any lawful obligation to provide the Plaintiff's with the grounds for their actions         ~

                                                                                                            )>

on preliminary plats submitted for approval. Forman stated:                                                 z
                                                                                                            0
                                                                                                            m
                                                                                                            :::0
                                                                                                            (/)
               "As far as the ordinance is concerned, planning commission through                           0
               staff, through Alesia [Alesia Hunter, Anderson County                                        z
               Development Standards Director] is only required to provide a letter                         ()
                                                                                                            0
               of rejection not required to state reasons for that rejection. So as long                    ~
                                                                                                            ~
               as you receive that letter, staff Alesia has satisfied the ordinance."                       0
                                                                                                            z
                                                                                                            ""U
               "I can't speak for what they [Planning Commission] told you I can                            r
                                                                                                            m
                                                                                                            )>
               only speak for what is black and white in the ordinance and that's                           (/)
               what Alesia was following when she sent you that letter."                                    ()
                                                                                                            )>
                                                                                                            (/)
               "You asked him [Anderson County Planning Commission                                          m
                                                                                                            =1:1::
                                                                                                            1\.)
               Chairman David Cothran] point blank, "can you tell me what those                             0
                                                                                                            1\.)
               reasons [for denial] were?" And my recollection was that he said                             0
                                                                                                            ()
               staff will tell you or something along those lines.                                          ""U
                                                                                                            0
                                                                                                            ~
                                                                                                            0
                                                                                                            .......
               "That "he could only abide by the rules and if Hopkins decided on                            w
                                                                                                            ~
               another way it was out of his control."                                                      (.}1




               "I will look into that further, but I can only tell you what we have in
               our ordinance as it stands right now. I would like to get you guys
               some answers because for Gods sakes this thing is getting dragged
               out beyond belief."

               "I don't want to see you guys dragged out any further either. We,
               [Anderson County] staff recommended approval on this thing and
               both ofthese projects [Chimney Hill TH and Yorkshire Farms 2] are

               2
                 Yorkshire Farms was the name of a single-family subdivision submitted by
               Plaintiffs on June 8, 2017. Defendants failed to take action on the preliminary plat
               within sixty days and refused to issue Plaintiffs with a letter of approval and
               authorization to proceed. Additionally, Defendants placed the preliminary plat on


                                                       17
    8:20-cv-03027-DCC             Date Filed 08/21/20          Entry Number 1-1            Page 19 of 43
                                                                                                                 m
                                                                                                                 r
                                                                                                                 m
                                                                                                                 ()
                                                                                                                 -l
                                                                                                                 ;;o
                                                                                                                 0
                 doing what we're talking about in the NECAP [North East County                                  z
                                                                                                                 ()
                 Area Plan] plan. We're fighting the same fight here, but you have to                            )>
                                                                                                                 r
                 understand where I am coming from in all of this. I am separate from                            r
                                                                                                                 -<
                 that. I have been told, I have been requested by our Deputy                                     ::!J
                 Administrator [Anderson County Deputy Administrator Holt                                        r
                                                                                                                 m
                                                                                                                 0
                 Hopkins] to stay out of it and he will handle it."
                                                                                                                 N
                                                                                                                 0
                                                                                                                 N
                                                                                                                 0
                                                                                                                 (._
63. During a recorded conversation between Plaintiffs and Forman discussing the planning                         c


commission's arbitrary decision making, Forman stated,                         "None of them         [Planning

Commissioners] are really qualified to take a serious look at these issues."
                                                                                                                     I

                                                                                                                 )>
64. During a recorded conversation between Plaintiffs and Forman, Plaintiffs questioned Forman                   z
                                                                                                                 0
                                                                                                                 m
                                                                                                                 ;;o
                                                                                                                 (J)
about the arbitrary and capricious traffic related decisions made by the Planning Commission that                0
                                                                                                                 z
contradicted the recommendations of the traffic engineers from the Anderson County Roads and                     ()
                                                                                                                 0
                                                                                                                 ~
Bridges department ("R&B") and the South Carolina Department of Transportation ("SCDOT") .                       ~
                                                                                                                 0
                                                                                                                 z
                                                                                                                 -o
Forman indicated that the problem was in the planning commission's lack of qualifications.                       r
                                                                                                                 m
                                                                                                                 )>
                                                                                                                 (J)
Forman stated:
                                                                                                                 ()
                                                                                                                 )>
                                                                                                                 (J)
                 "That's [PC's qualifications] a problem we've had for years. It's                               m
                 sort of manifesting in this project specifically. You know the                                  ~
                                                                                                                 0
                                                                                                                 N
                 Planning - and, you know, it's Planning Commissions                                             0
                                                                                                                 ()
                 everywhere. None of them are really qualified .. . to take a serious                            -o
                                                                                                                 0
                 look at these issues."                                                                          .j:>..
                                                                                                                 0
                                                                                                                 ......
                                                                                                                 w
                                                                                                                 .j:>..
65. During a recorded conversation with Nick Rebovich, SC-DOT Engineer, Rebovich agreed with                     c.n

Plaintiffs that the problem was corruption and that the Planning Commission was not properly

trained to make mainline development decisions for a county that does not have zoning. Rebovich




                 the Planning Commission agenda and took action to deny the already approved
                 preliminary plat without the authority to do so. Additionally, Defendants refused
                 to provide Plaintiffs with their grounds for denial.




                                                        18
    8:20-cv-03027-DCC           Date Filed 08/21/20       Entry Number 1-1       Page 20 of 43
                                                                                                       m
                                                                                                       r
                                                                                                       m
                                                                                                       ()
                                                                                                       --!
                                                                                                       :;;o
                                                                                                       0
stated, "You've got a bunch of non-engineers that are making, you know, mainline development           z
                                                                                                       ()
                                                                                                       )>
                                                                                                       r
decisions for a county that doesn't have zoning."                                                      r
                                                                                                       -<
                                                                                                       :!!
66. At the recorded September 12, 2017 planning commission meeting during the Defendant's              r
                                                                                                       m
                                                                                                       0
                                                                                                       1\)
discussion of Plaintiffs' Chinmey Hill TH preliminary plat Chairman Cothran indicated his              0
                                                                                                       1\)
                                                                                                       0
                                                                                                       c....
inability to locate the proposed development on a map. During the same discussion but while            c:

                                                                                                       _.
discussing traffic specifically, Cothran indicated that the planning commission was not qualified      i()
                                                                                                       1\)

                                                                                                       "U
to make such decisions. Cothran stated, "Common sense - I can look at a road but I have no             s::
                                                                                                       )>

qualification to say that this road capacity is this or that."
                                                                                                       z
                                                                                                       0
                                                                                                       m
                                                                                                       :;;o
                                                                                                       (/)
67. Also in a recorded conversation between Plaintiffs and Forman, Plaintiffs stated, "It' s just my   0
                                                                                                       z
opinion- if there' s traffic decisions they should be made by DOT [South Carolina Department of        ()
                                                                                                       0
                                                                                                       s::
Transportation] or Roads and Bridges [Anderson County Roads and Bridges Department]. You               s::
                                                                                                       0
                                                                                                       z
                                                                                                       "U
don 't go to a doctor that has not been to medical school." Forman replied by stating, "It's an        r
                                                                                                       m
                                                                                                       )>
                                                                                                       (/)
inherent weakness that every jurisdiction faces you and you know Greenville is the same way the        ()
                                                                                                       )>
                                                                                                       (/)
Planning Commission can barely read a book let alone figure out what planning is."                     m
                                                                                                       :t:t:
                                                                                                       1\)
                                                                                                       0
                                                                                                       1\)
68. After Forman indicated to Plaintiffs that he was given instructions by Hopkins to "stay out of     0
                                                                                                       ()
                                                                                                       "U
                                                                                                       0
                                                                                                       ~
it and he will handle it," Plaintiffs questioned Hopkins about the planning commission's decision      0_.
                                                                                                       w
                                                                                                       ~
making process and refusal to provide grounds. Hopkins stated in a recorded conversation, "The         ()'1




rules are in their [Planning Commission] favor for them to do whatever they want." Hopkins then

stated in a recorded conversation, "Is it the right thing to do? We don't know."

69. Hopkins also stated in a recorded conversation:

                I think the law is in their [Planning Commission] favor though. If
                for any reason that they feel like it' s in the public interest to turn
                down or accept anything. They have the authority by state law to do
                that for whatever reason they just determine."




                                                   19
   8:20-cv-03027-DCC            Date Filed 08/21/20   Entry Number 1-1        Page 21 of 43
                                                                                                      m
                                                                                                      r
                                                                                                      m
                                                                                                      ()
                                                                                                      -I
                                                                                                      :::0
                                                                                                      0
              I think they're the rule is that they [Planning Commission] can do it                   z
                                                                                                      ()
              [take action] based on all the evidence in the world are no evidence.                   )>
                                                                                                      r
              They can make a decision and that's their authority. They have more                     r
                                                                                                      -<
              Authority than any other committee or commission that the county                        :::!:!
                                                                                                      r
              has because it' s all in state law giving them that that authority the                  m
                                                                                                      0
              only way you can trump them is by getting a new appointee to the
                                                                                                      t\)
              commission and I don't- they can't even remove somebody from                            0
                                                                                                      t\)
              the commission until the terms over? Right?                                             0
                                                                                                      '-
                                                                                                      c:


70. In a recorded conversation between Plaintiffs and Hopkins, Plaintiffs asked Hopkins why the       ......
                                                                                                      i()
                                                                                                      t\)

                                                                                                      "U
Defendants denied Plaintiffs preliminary plats. Hopkins stated:                                       ~

                                                                                                      )>
              You know the answer to that, its politics.                                              z
                                                                                                      0
                                                                                                      m
                                                                                                      :::0
                                                                                                      (f)
              Every vote they've [Planning Commission] taken m regards to                             0
              Powdersville is emotional.                                                              z
                                                                                                      ()
                                                                                                      0
                         Chimney Hill (Single Family)                                                 ~
                                                                                                      ~
                                                                                                      0
71 . The Copper Hill denial also followed two previous unsuccessful submissions for a single          z
                                                                                                      "U
                                                                                                      r
                                                                                                      m
family residential subdivision, also known as Chimney Hill ("Chimney Hill SF"), on the same           )>
                                                                                                      (f)

                                                                                                      ()
property owned by Plaintiffs.                                                                         )>
                                                                                                      (f)
                                                                                                      m
72. Mark III Properties ("Mark III") submitted an application and preliminary plat to Anderson        ~
                                                                                                      0
                                                                                                      t\)
                                                                                                      0
                                                                                                      ()
   County for approval for a proposed 77-unit single family subdivision.                              "U
                                                                                                      0
                                                                                                      .j:>.
                                                                                                      0
                                                                                                      ......
73. Based on the Anderson County Code and the 2016 Anderson County Comprehensive Plan,                w
                                                                                                      .j:>.
                                                                                                      U1

   Mark III's preliminary plat and application for Chimney Hill SF should have been approved

   by the Defendant.

74. At the October 9, 2018 meeting where Chimney Hill SF was considered, Planning

   Commissioner Jane Jones made statements that were both unconnected and erroneous. By way

   of example, Jones falsely referred to Mark III's project as being the same as Beeson' s Chimney

   Hill project. Jones further indicated that Plaintiffs' BatT Circle land should be reserved until

   such time as Powdersville becomes an incorporated town. Jones stated:



                                               20
   8:20-cv-03027-DCC         Date Filed 08/21/20       Entry Number 1-1        Page 22 of 43
                                                                                                    m
                                                                                                    r
                                                                                                    m
                                                                                                    ()
                                                                                                    -I
                                                                                                    ::0
                                                                                                    0
              We don't have any zoning in Powdersville, we don' t have that                         z
                                                                                                    ()
              binding document, but the land use map [Future Land Use Map                           )>
                                                                                                    r
              found in Anderson County's adopted Comprehensive Plan] is                             r
                                                                                                    -<
              something that is created by the planning department and with input                   :!!
                                                                                                    r
              from the community. Its detem1ined what' s the best use for certain                   m
                                                                                                    0
              types ofland in a area and this particular spot is on the land use map
                                                                                                    I'V
              is comniercial. Something we haven't talked about in relationship to                  0
                                                                                                    I'V
              Powdersville is someday that's probably going to be a town,                           0
                                                                                                    '-
              someday.                                                                              c


                                                                                                    .....
              It's nowhere near ready now because we don't have the commercial                      ;,.:,
                                                                                                    I'V
              tax base. You have to have a lot of money there in taxes to support                   -u
              services of a town and we don't have that but the problem is along                    s::
              153 needs to be reserved for commercial property. This is not a                       )>
              residential, not a good place to put residences. This is not Greenville
                                                                                                    z
                                                                                                    0
                                                                                                    m
              houses. The more traffic you have, the more noise you have, the                       ::0
                                                                                                    Ul
              more ...                                                                              0
                                                                                                    z
              This is not an appropriate place for a residential subdivision. We                    ()
                                                                                                    0
              need . .. if we don't reserve some of this land on Highway 153 for                    s::
              commercial development, were never going to have this commercial                      s::
                                                                                                    0
              tax basis we need and you people who don't live in Powdersville,                      z
                                                                                                    -u
                                                                                                    r
              153 is being extended into Dacusville so were going to get some                       m
              more traffic. So my point is we need to look at this land use map and                 )>
                                                                                                    Ul
              plan how we want our community to look. Do we want houses down                        ()
              the highway? Where are we going to put our businesses to service                      )>
                                                                                                    Ul
              these families?                                                                       m
                                                                                                    :;t:
                                                                                                    I'V
                                                                                                    0
                                                                                                    I'V
75 . The Defendant denied approval of Chimney Hill SF.                                              0
                                                                                                    ()
                                                                                                    -u
                                                                                                    0
                                                                                                    ~
76. The Defendant did not provide any valid reason for denial. The County provided Mark III with    0
                                                                                                    .....
                                                                                                    w
                                                                                                    ~
   the Defendant' s alleged grounds for denial stating, "This proposed residential development is   U1



   not a suitable location based upon the Comprehensive Plan and current Land Use Map for

   development. "

77. As submitted, Mark III's plan was in compliance with both the County' s Comprehensive Plan

   and Future Land Use Map.

78. At the following planning commission meeting on November 13, 2018, Plaintiff indicated to

   the Commission that neither the Current nor Future Land Use maps in the County's adopted




                                                21
8:20-cv-03027-DCC        Date Filed 08/21/20         Entry Number 1-1      Page 23 of 43
                                                                                               m
                                                                                               r
                                                                                               m
                                                                                               ()
                                                                                               --1
                                                                                               :;;o
                                                                                               0
Comprehensive Plan identify the Chimney Hill SF property as being for commercial use. Jones    z
                                                                                               ()
                                                                                               )>
                                                                                               r
responded to Plaintiff by stating, "I have a copy that shows it as commercial." The dialogue   r
                                                                                               -<
                                                                                               11
                                                                                               r
between Jones, Chairman Cothran and Plaintiff went as follows:                                 m
                                                                                               0
                                                                                               1\J
           J.M Beeson:   To the best of my knowledge this is the first time the                0
                                                                                               1\J
                         Planning Commission has upheld its obligation to                      0
                                                                                               c....
                         provide the grounds for their denial as required by                   c
                         South Carolina Code. The Planning Commission's
                                                                                               ......
                         stated grounds for denial for the project [Chimney                    1\J
                                                                                               1\J
                         Hill SF] was that it is not a suitable location based on              -o
                         the Comprehensive Plan and the land use map for                       s::
                         development. Mrs. Jones, you spoke ... you stated,                    )>

                         "that the land use map is something that is created by                z
                                                                                               0
                                                                                               m
                         the planning department with input from the                           :;;o
                                                                                               (f)
                         community and determines what is the best use for a                   0
                         certain type of land in an area and this particular spot              z
                         on the land use map is commercial." Neither the                       ()
                                                                                               0
                         current land use map nor the future land use map                      s::
                         identify the Chimney Hill property as being                           s::
                                                                                               0
                         commercial, as Mrs. Jones, you stated, and was the                    z
                                                                                               -o
                         grounds for denial. I have copies of both maps                        r
                                                                                               m
                                                                                               )>
                         [current and future land use maps in the                              (f)
                         Comprehensive Plan] .                                                 ()
                                                                                               )>
                                                                                               (f)
           Jones:        So do I.                                                              m
                                                                                               ~
                                                                                               0
                                                                                               1\J
           J.M Beeson:   Mam?                                                                  0
                                                                                               ()
                                                                                               -o
                                                                                               0
                                                                                               ~
           Jones:        I have a copy that shows it as commercial.                            0
                                                                                               w
                                                                                               ~
           J.M Beeson:   No mam, that map ... [Cothran interrupts]                             (]1




           Cothran:      Lets just. .. lets just let this be.

           J.M Beeson:   The point is that map [Jones ' map] doesn' t exist and
                         it seems odd that the very first-time grounds [for
                         denial] were provided ... I have a copy of the map
                         [adopted future land use map] ifyou [Jones] would
                         like to review it. Would that be possible right now
                         Mrs. Jones? [pause] I have actually over layed the
                         location of the project [Chimney Hill SF] so it easy
                         to identify, it just seems very odd that something so
                         obvious could be ...




                                             22
   8:20-cv-03027-DCC          Date Filed 08/21/20       Entry Number 1-1         Page 24 of 43
                                                                                                    m
                                                                                                    r
                                                                                                    m
                                                                                                    _,
                                                                                                    ()

                                                                                                    :::0
                                                                                                    0
                              [J.M Beeson presents to the Planning Commission a                     z
                                                                                                    ()
                              large copy of the County 's adopted future land use                   )>
                                                                                                    r
                              map from its Comprehensive Plan]Beeson' s son: I                      r
                                                                                                    -<
                              just wonder ify'all [Planning Commission] have any                    ::!!
                                                                                                    r
                              comments as to... Is there another map [land use]                     m
                                                                                                    0
                              that exists, that y'all possibly were referencing? Or
                                                                                                    N
                              is there any explanation as to why [Planning Director                 0
                                                                                                    N
                              Parkay interrupts Beeson's son]                                       0
                                                                                                    c....
                                                                                                    c

               Planning Director Parkay:
                                                                                                    .....
                             Time Mr. Chair [Cothran].                                              ;._:,
                                                                                                    N
                                                                                                    "U
               Cothran:    Alright. That's time Mr. Beeson. If you would like                       ~

                           to .. . I would be more than happy to look at anything                   )>

                           you want. You can send that to staff, and they can put
                                                                                                    z
                                                                                                    0
                                                                                                    m
                           it together and send that to us [Planning                                :::0
                                                                                                    (f)
                           Commission] .                                                            0
              J.M Beeson: I would rather y'all use the map [adopted land use                        z
                                                                                                    ()
                           map(s)] that came from y 'all.
                                                                                                    0
                                                                                                    ~
                                                                                                    ~
              Cothran:        I am referring to whatever argument you wish to put                   0
                              forward.                                                              z
                                                                                                    "U
                                                                                                    r
                                                                                                    m
                                                                                                    )>
              J.M Beeson :    My argument is simply, y' alls grounds for denying                    (f)
                              the project was that it was for commercial use and                    ()
                              y'alls plan that you put together shows it as being for               )>
                                                                                                    (f)
                              residential use. I can't prove my point any more than                 m
                                                                                                    ~
                                                                                                    N
                              that.                                                                 0
                                                                                                    N
                                                                                                    0
                                                                                                    ()
               Cothran:       I can't. .. we'll were not going to engage in debate                  "U
                                                                                                    0
                                                                                                    ~
                              right now about it and like I say, we ' ll take this into             0
                                                                                                    .....
                              consideration.                                                        w
                                                                                                    ~
                                                                                                    c..n
               J.M Beeson:    Thank you.

79. The prior Chimney Hill preliminary plat applications clearly show a pattern of capricious and

   arbitrary behavior in terms of denying preliminary plats with no attempt to provide actual

   evidence that the projects would fail to fall within the Comprehensive Plan or the Anderson

   County Code regulations.

                                  GROUNDS FOR APPEAL




                                                 23
      8:20-cv-03027-DCC       Date Filed 08/21/20     Entry Number 1-1       Page 25 of 43
                                                                                                     m
                                                                                                     r
                                                                                                     m
                                                                                                     ()
                                                                                                     -I
                                                                                                     ;;o
                                                                                                     0
80.     Defendant Commission' s decision to deny the Copper Hills preliminary plat application       z
                                                                                                     ()
                                                                                                     )>
                                                                                                     r
should be reversed because it is an abuse of discretion, commits clear errors oflaw, was done        r
                                                                                                     -<
                                                                                                     :::!J
                                                                                                     r
without any supporting evidence, and/or is contrary to both South Carolina and federal law and is    m
                                                                                                     0
                                                                                                     N
not supported by evidence in the ways described infra and as follows :                               0
                                                                                                     N
                                                                                                     0
                                                                                                     c._
        a.) Defendant Anderson County Planning Commission committed an error oflaw, acted            ~
                                                                                                     __,.
        in a capricious and arbitrary manner, abused its discretion, and/or acted without any        0)

        supporting evidence by denying the Copper Hill preliminary plat after forcing Plaintiffs     t0
                                                                                                     N
        to communicate through Anderson County Deputy Administrator Holt Hopkins instead of          "U
        seeking the Defendant' s staffs interpretation of the Anderson County Code in violation      s::
        of S.C. Code§ 30-4-50(A)(4) and (5), thereby preventing Plaintiffs to utilize                )>

        communication channels readily available to the general public;
                                                                                                     z
                                                                                                     0
                                                                                                     m
                                                                                                     ;;o
                                                                                                     (J)
        b.) In addition to and alternatively, Defendant Anderson County Planning Commission          0
        committed an error of law, acted in a capricious and arbitrary manner, abused its            z
        discretion, and/or acted without supporting evidence by denying the Copper Hill              ()
                                                                                                     0
        preliminary plat after forcing Plaintiffs to follow its Development Standards and Planning   s::
        and Community Development Meeting Schedule, a policy in direct contradiction to ACC          s::
                                                                                                     0
        § 38-311(a), thereby making it impossible for Plaintiffs to comply with Anderson County      z
                                                                                                     "U
        Code§ 38-31 1(a) which requires two copies of the complete preliminary plat to be turned     r
                                                                                                     m
                                                                                                     )>
        in to the Defendant at least 14 working days, but not greater than 20 days, prior to any     (J)
        planning commission meeting at which the subdivider would like the plat to be discussed;     ()
                                                                                                     )>
                                                                                                     (J)
        c.) In addition to and alternatively, Defendant Anderson County Planning Commission          m
        committed an error of law, acted in a capricious and arbitrary manner, abused its            '0*"
                                                                                                     N
                                                                                                     N
        discretion, and/or acted without evidence by denying the Copper Hill preliminary plat        0
                                                                                                     ()
        after repeatedly, willfully and wantonly violating S.C. Code§ 6-29-llSO(A) requiring         "U
                                                                                                     0
                                                                                                     ~
        Defendant to act within 60 days from the date of the Plaintiffs' preliminary plat            0__,.
        application with either an approval or denial of the aforementioned preliminary plat         w
                                                                                                     ~
        applications;                                                                                (J1




        d.) In addition to and alternatively, Defendant Anderson County Planning Commission
        committed an error of law, acted in a capricious and arbitrary manner, abused its
        discretion, and/or acted without evidence by denying the Copper Hill preliminary plat
        after virtually ignoring the staffs recommendation that the Copper Hill and previous
        projects be approved, denying said projects, unreasonably and without evidence, and then
        manipulating the transcript of the meeting minutes to make it appear as if the motion to
        deny Copper Hill was made in accordance with the recommendation of the staff;

        e.) In addition to and alternatively, Defendant Anderson County Planning Commission
        committed an error of law, acted in a capricious and arbitrary manner, abused its
        discretion, and/or acted without evidence by denying the Copper Hill preliminary plat by
        enacting, following, and applying ACC § 38-410 which is a vague, overbroad,



                                                24
       8:20-cv-03027-DCC        Date Filed 08/21/20       Entry Number 1-1        Page 26 of 43
                                                                                                        m
                                                                                                        r
                                                                                                        m
                                                                                                        _,
                                                                                                        ()

                                                                                                        :::0
                                                                                                        0
         indecipherable, due process-violating statute. Defendant used this ground on which to          z
                                                                                                        ()
         base its denial without citing any evidence to support their decision;                         )>
                                                                                                        r
                                                                                                        r
                                                                                                        -<
         f.) In addition to and alternatively, Defendant Anderson County Planning Commission            :!!
         committed an error of law, acted in a capricious and arbitrary manner, abused its              r
                                                                                                        m
                                                                                                        0
         discretion, and/or acted without evidence by denying the Copper Hill preliminary plat by
                                                                                                        N
         violating S.C. Code § 6-29-540, specifically by failing to transmit findings and the           0
                                                                                                        N
         particulars of the nonconformity to the Plaintiffs as the entity proposing the facility once   0
                                                                                                        (._

         making a determination contradicting its staff recommendations that the Plaintiffs'            c

         Copper Hill preliminary plat fully complied with the 2016 Anderson County
                                                                                                        _._
         Comprehensive Plan;                                                                            ;..::,
                                                                                                        N
                                                                                                        "U
         g.) Defendant' s actions as alleged herein and above were arbitrary and capricious, and/or     :s::
         constituted an abuse of discretion in that Plaintiffs fully complied with all regulatory       )>
         requirements for the approval of Plaintiffs' application for the aforementioned Copper
                                                                                                        z
                                                                                                        0
                                                                                                        m
         Hill preliminary plat. Plaintiffs had in each attempt a legitimate claim of entitlement to     ::u
                                                                                                        (/)
         approval based on the 2016 Anderson County Comprehensive Plan, well-established case           0
         law and statutory law in our state;                                                            z
                                                                                                        ()
                                                                                                        0
         h.) The Defendant acted in bad faith or so capriciously and arbitrarily that their actions     :s::
         were without adequate determining principle and/or were unreasoned;                            :s:
                                                                                                        0
                                                                                                        z
                                                                                                        "U
81.     As a direct result of Defendant' s wrongful actions, Plaintiffs incur, and continue to incur,   r
                                                                                                        m
                                                                                                        )>
                                                                                                        (/)
substantial expenditures well in excess of $20,000,000.00 in lost profits, costs and expenses, and      ()
                                                                                                        )>
                                                                                                        (/)
further damages to be proven in the trial of this case or in an ancillary action against additional     m
                                                                                                        '*t
                                                                                                        N
                                                                                                        0
                                                                                                        N
Defendants, the right of which Plaintiffs reserve to bling against other and additional culpable        0
                                                                                                        ()
                                                                                                        "U
                                                                                                        0
                                                                                                        ~
parties regarding the events described herein.                                                          0_._
                                                                                                        w
                                                                                                        ~
82. Based on the actions of the Defendant as alleged above, being arbitrary and caplicious and          CJ1



an abuse of discretion, the Plaintiffs are entitled to recover damages from Defendant as more

fully developed at trial of these proceedings.

                               FOR A FIRST CAUSE OF ACTION
                         (Substantive and Procedural Due Process Violations)

83 .     Plaintiffs incorporate by reference the allegations contained in the preceding paragraphs

as fully alleged herein.




                                                   25
      8:20-cv-03027-DCC          Date Filed 08/21/20    Entry Number 1-1        Page 27 of 43
                                                                                                       m
                                                                                                       r
                                                                                                       m
                                                                                                       ()
                                                                                                       -1
                                                                                                       :;o
                                                                                                       0
84.     In South Carolina, property owners such as Plaintiffs have a right to make any lawful use      z
                                                                                                       ()
                                                                                                       )>
                                                                                                       r
of their land as they see fit.                                                                         r
                                                                                                       -<
                                                                                                       ::!:!
                                                                                                       r
85.     By the Defendant's actions referenced above, as well as other culpable parties not yet         m
                                                                                                       0
                                                                                                       N
named, have committed acts and omissions that have failed to clearly place the Plaintiffs on           0
                                                                                                       N
                                                                                                       0
                                                                                                       c....
notice as to what standards are reasonably applicable to a developer concerning following ACC §        c


38-410 and other laws, statutes, and policies in conflict with the South Carolina and federal law.

86.     The basis ofthe Defendant's decision to deny the Plaintiffs' Copper Hill and previous
                                                                                                           I
                                                                                                       )>
preliminary plat applications is so fraught with uncertainty, vagueness or indefiniteness of its       z
                                                                                                       0
                                                                                                       m
                                                                                                       :;o
                                                                                                       (/)
limits as to be unenforceable as a matter of procedural due process under our Federal and State        0
                                                                                                       z
Constitutions. Said failure to provide a uniform rule of action leaves the Plaintiffs subject to       ()
                                                                                                       0
                                                                                                       ~
                                                                                                       ~
unguided and unbridled discretion of the Defendant, which did in fact exercise its power so as to      0
                                                                                                       z
                                                                                                       "U
improperly give exclusive privileges to others, and in a manner that is arbitrary, oppressive and      r
                                                                                                       m
                                                                                                       )>
                                                                                                       (/)
attended with manifest abuse of authority.                                                             ()
                                                                                                       )>
                                                                                                       (/)
87.     Plaintiffs had a clear claim of entitlement by following all applicable and lawful statutes,   m
                                                                                                       :f:l:
                                                                                                       N
                                                                                                       0
                                                                                                       N
rules, and regulations, and the Defendant lacked discretion to deny the Plaintiffs approval of the     0
                                                                                                       ()
                                                                                                       "U
                                                                                                       0
                                                                                                       ~
preliminary plats described herein.                                                                    0
                                                                                                       ......
                                                                                                       w
                                                                                                       ~
88.     Defendant applied against Plaintiffs vague, over-reaching county code sections, including      (]1




but not limited to ACC § 38-410 with no legal or rational basis or justification, depriving

Plaintiffs of their property rights without due process as set forth in the 14th Amendment to the

United States Constitution.

89.     The actions of Defendant were clearly arbitrary and umeasonable, with no substantial

relationship to a legitimate government purpose, including that the action taken was




                                                 26
      8:20-cv-03027-DCC        Date Filed 08/21/20       Entry Number 1-1        Page 28 of 43
                                                                                                         m
                                                                                                         r
                                                                                                         m
                                                                                                         ()
                                                                                                         -I
                                                                                                         :;:o
                                                                                                         0
unambiguously outside delegated authority from the State as established by statutes including but        z
                                                                                                         ()
                                                                                                         )>
                                                                                                         r
not limited to S.C. Code§§ 6-29-310 through 6-29-1630, as well as longstanding case law.                 r
                                                                                                         -<
                                                                                                         ::!J
                                                                                                         r
90.     The language in ACC § 38-410 is unconstitutional on its face and as applied in this case         m
                                                                                                         0
                                                                                                         1\.)
and the Plaintiffs have been substantially harmed or injured by said ordinance provision.                0
                                                                                                         1\.)
                                                                                                         0
                                                                                                         c._
91.     As a result of the above alleged constitutional violations, the Plaintiffs is entitled to have   c

                                                                                                         ......
and recover from the Defendant damages as determined by a jury at trial.                                 N
                                                                                                         1\.)

                                                                                                         lJ
                             FOR A SECOND CAUSE OF ACTION                                                ~

                            (Equal Protection for Illegal Discrimination)                                )>
                                                                                                         z
                                                                                                         0
                                                                                                         m
92.     Plaintiff incorporates by reference all facts, inferences, and allegations contained in the      :;:o
                                                                                                         (f)
                                                                                                         0
preceding paragraphs and fully re-alleges herein.                                                        z
                                                                                                         ()
                                                                                                         0
93.     Upon information and belief, the Defendant administered their authority against Plaintiffs       ~
                                                                                                         ~
                                                                                                         0
in a discriminatory and arbitrary fashion and with an unequal hand in that (i) the Defendant is          z
                                                                                                         lJ
                                                                                                         r
                                                                                                         m
                                                                                                         )>
tasked with impartially applying the planning commission regulations, comprehensive plan, and            (f)

                                                                                                         ()
(ii) the Defendant has approved preliminary plats for applicants of similarly situated                   )>
                                                                                                         (f)
                                                                                                         m
                                                                                                         :t:t:
                                                                                                         1\.)
developments; and (iii) on the record, the Defendant made no factual determinations of any               0
                                                                                                         1\.)
                                                                                                         0
                                                                                                         ()
grounds to actually deny the Copper Hill plat and previous plats, and (iv) the Defendant                 lJ
                                                                                                         0
                                                                                                         ~
                                                                                                         0
                                                                                                         ......
weighed, if any, inappropriate factors and applied an arbitrary and capricious standard.                 w
                                                                                                         ~
                                                                                                         U1

94. As a result, Plaintiffs have been treated differently from other similarly situated as the result

of intentional and purposeful discrimination and there is no rational basis for the difference in

treatment.

95. Plaintiffs are further informed and do believe that Defendant's actions have been prompted

by improper motives and purposes.

96. As a result of Defendant's actions described above, Plaintiffs have been deprived of the equal

protection ofthe laws in violation of the 14th Amendment to the United States Constitution as



                                                  27
    8:20-cv-03027-DCC          Date Filed 08/21/20        Entry Number 1-1      Page 29 of 43
                                                                                                        m
                                                                                                        r
                                                                                                        m
                                                                                                        (')
                                                                                                        -1
                                                                                                        ;o
                                                                                                        0
well as the South Carolina Constitution, entitling plaintiffs to recover from Defendant damages         z
                                                                                                        (')
                                                                                                        )>
                                                                                                        r
with interest to be determined by a jury at trial.                                                      r
                                                                                                        .,-<
                                                                                                        r
                              FOR A THIRD CAUSE OF ACTION                                               m
                                                                                                        0
                                     (Regulatory Taking)
                                                                                                        N
                                                                                                        0
                                                                                                        N
97. Plaintiff incorporates by reference the allegations, facts, and inferences contained in the         0
                                                                                                        (_
                                                                                                        c:

preceding paragraphs.

98 . Plaintiffs had a distinct, reasonable expectation in the form of ownership of the Barr Circle
                                                                                                            I

land and the ability to develop said land through expected approval after complying with all            )>
                                                                                                        z
                                                                                                        0
                                                                                                        m
lawful regulations, rules and statutes enacted by Defendant.                                            ;o
                                                                                                        (/)
                                                                                                        0
99. As a result of the Defendant's denial of the Copper Hill preliminary plat was well as several       z
                                                                                                        (')
                                                                                                        0
denials preceding the Copper Hill denial pertaining to the same land, the Plaintiffs' property          ~
                                                                                                        ~
                                                                                                        0
interests were taken or deprived, entitling Plaintiffs to just compensation for what was lost under     z
                                                                                                        '1J
                                                                                                        r
                                                                                                        m
                                                                                                        )>
the Fifth and Fourteenth Amendments to the United States Constitution.                                  (/)

                                                                                                        (')
                             FOR A FOURTH CAUSE OF ACTION                                               )>
                                                                                                        (/)
                                     (42 U.S.C. § 1983)
                                                                                                        ~0
                                                                                                        N
100. Plaintiff incorporates by reference the allegations, facts, and inferences contained in the        0
                                                                                                        (')
                                                                                                        '1J
                                                                                                        0
                                                                                                        ~
preceding paragraphs.                                                                                   0
                                                                                                        .....
                                                                                                        w
                                                                                                        ~
101. Based on the actions of the Defendant as alleged above, Plaintiffs have been deprived of           <J1



their rights, privileges, and immunities secured by the Constitution and law, entitling Plaintiffs to

reliefunder 42 U.S.C. § 1983.

102. Accordingly, Plaintiffs are entitled to recover their damages, including but not limited to

attorney fees pursuant to 42 U.S.C. § 1988, in an amount to be determined at trial.

                              FOR A FIFTH CAUSE OF ACTION
                      (South Carolina Tort Claims Act S.C. Code§ 15-78-10)




                                                     28
   8:20-cv-03027-DCC           Date Filed 08/21/20     Entry Number 1-1        Page 30 of 43
                                                                                                       m
                                                                                                       r
                                                                                                       m
                                                                                                       ()
                                                                                                       -I
                                                                                                       ::0
                                                                                                       0
103.   Plaintiffre-alleges and reiterates every allegation ofthe preceding paragraphs, as fully as     z
                                                                                                       ()
                                                                                                       )>
                                                                                                       r
if repeated herein verbatim.                                                                           r
                                                                                                       -<
                                                                                                       :!!
                                                                                                       r
104.   The Defendant above-named departed from the duties of care required by planning                 m
                                                                                                       0

commission members and employees and were thereby negligent, grossly negligent, careless,

reckless, willful, wanton, and acted with malice, any or all of which were departures from the
                                                                                                       ......
prevailing duties of care:                                                                             ;,.:,
                                                                                                       N
                                                                                                       lJ
               a.) By recklessly willfully, wantonly, and with malice denying the Plaintiffs           :5::
               preliminary plat applications due to corruption and personal animus towards             )>

               Plaintiff J.M. Beeson and J.A.C. Beeson;
                                                                                                       z
                                                                                                       0
                                                                                                       m
                                                                                                       ::0
                                                                                                       (/)
               b.) By recklessly, willfully, wantonly, and with malice ignoring the standards of       0
               professionalism, conduct, and reputation required of officials and employees            z
               serving the public interest by repeatedly denying the Plaintiffs' preliminary plat      ()
                                                                                                       0
               applications with reckless disregard for the duties, and responsibilities of the        :5::
                                                                                                       :5::
               office of which they are charged;                                                       0
                                                                                                       z
                                                                                                       lJ
               c.) By recklessly, willfully, wantonly, and with malice ignoring the education          r
                                                                                                       m
                                                                                                       )>
               requirements and prerequisites of planning commissioners as strictly required by        (/)
               law;                                                                                    ()
                                                                                                       )>
                                                                                                       (/)
               d.) By willfully, wantonly, recklessly, and with malice making statements about         m
                                                                                                       ~
                                                                                                       N
               the Plaintiffs and their respective preliminary plat applications and/or prospective    0
                                                                                                       N
               projects, either knowing that the statements were false, or making said statements      0
                                                                                                       ()
               with reckless disregard for the tmth;                                                   lJ
                                                                                                       0
                                                                                                       .j:>.
                                                                                                       0
                                                                                                       ......
               e.) In failing to use even slight care, and with willful, wanton, and reckless          w
                                                                                                       .j:>.
                                                                                                       (]1
               abandon, said members of the Defendant' s commission made no effort to place
               proper and adequate policies, procedures, protocols, and safeguards to prevent,
               mitigate, and/or stop public corruption within its office, and if such policies were
               in place, in failing to use even slight care, and with willful, wanton, and reckless
               abandon, failing to enforce said polices and procedures;

               f.) In failing to use even slight care, by willfully and wantonly violating S.C. Code
               § 6-29-1150(A) requiring Defendant to act within 60 days from the date of the
               Plaintiffs ' preliminary plat application with either an approval or denial of the
               aforementioned preliminary plat applications;

               g.) In further ways as develop in the discovery and trial of this case and appeal.




                                                29
     8:20-cv-03027-DCC        Date Filed 08/21/20       Entry Number 1-1        Page 31 of 43
                                                                                                       m
                                                                                                       r
                                                                                                       m
                                                                                                       ()
                                                                                                       -I
                                                                                                       ;;u
                                                                                                       0
105. That as a direct and proximate result of the negligence, gross negligence, recklessness,          z
                                                                                                       ()
                                                                                                       )>
                                                                                                       r
willfulness, wantonness, and with malice, departures from the slight duties of care owed by the        r
                                                                                                       -<
                                                                                                       :::!:!
                                                                                                       r
above-referenced Defendant to the public in this cause of action, Plaintiffs suffered harms and        m
                                                                                                       0
                                                                                                       1\J
losses including but not limited to lost profits, and additional damages to be determined by a jury    0
                                                                                                       1\J
                                                                                                       0
                                                                                                       (._
at the trial of this case.                                                                             c


                        REQUEST FOR PRE-LITIGATION MEDIATION                                           1\J
                                                                                                       1\J
                                                                                                       -u
106. Plaintiff hereby restates all allegations contained in the preceding paragraphs as if fully set   ~

                                                                                                       )>
forth herein.                                                                                          z
                                                                                                       0
                                                                                                       m
                                                                                                       ;;u
                                                                                                       (J)
107. S.C. Code Ann.§ 6-29-1 150 and Citizens for Quality Rural Living, Inc. v. Greenville County       0
                                                                                                       z
Planning Commission and RMDC, Inc. 2019 S.C. App. LEXIS 23 , 2019 WL 946385, provide                   ()
                                                                                                       0
                                                                                                       ~
                                                                                                       ~
Petitioners the right to appeal a decision of the Planning Commission and request for pre-litigation   0
                                                                                                       z
                                                                                                       -u
                                                                                                       r
mediation.                                                                                             m
                                                                                                       )>
                                                                                                       (J)
108.       The Planning Commission's denial of Plaintiffs Preliminary Plat constitutes a decision      ()
                                                                                                       )>
                                                                                                       (J)
of the Planning Commission as contemplated by§ 6-29-1150.                                              m
                                                                                                       :t:t:
                                                                                                       1\J
                                                                                                       0
                                                                                                       1\J
109.       Plaintiff hereby requests pre-litigation mediation in accordance with the provisions of     0
                                                                                                       ()
                                                                                                       -u
                                                                                                       0
                                                                                                       .j::o
S.C. Code Ann. § 6-29-1155.                                                                            0
                                                                                                       .....
                                                                                                       w
                                                                                                       .j::o
                                     PRAYER FOR RELIEF                                                 U1



WHEREFORE, the Plaintiffs pray for the following:

a.     That the Court issue an order reversing the June 9, 2020 decision of the Anderson County

Planning Commission and approving the Plaintiffs preliminary plat.

b.      For an order prohibiting the Planning Commission from further unlawful interference;

c.      That the Plaintiffs be awarded damages against the Defendant in an amount to be determined

in the discovery and trial of this case and consistent with the causes of action levied herein.




                                                 30
     8:20-cv-03027-DCC       Date Filed 08/21/20      Entry Number 1-1        Page 32 of 43
                                                                                                      m
                                                                                                      r
                                                                                                      m
                                                                                                      ()
                                                                                                      -I
                                                                                                      :;o
                                                                                                      0
d.     That the Court order the parties to conduct pre-litigation mediation in accordance with S.C.   z
                                                                                                      ()
                                                                                                      )>
                                                                                                      r
Code Ann. § 6-29-1155;                                                                                r
                                                                                                      -<
                                                                                                      :!:!
                                                                                                      r
e.     For such other and further relief as this Court may deem just and proper.                      m
                                                                                                      0
                                                                                                      1\J
                                                                                                      0
                                                                                                      1\J
                                                                                                      0
                                                                                                      c....
                                                                                                      £.




                                                                                                          I

                                                                                                      )>
                                                                                                      z
                                                                                                      0
                                                                                                      m
                                                                                                      :;o
                                                                                                      (/)
                                                     Respectfully submitted,                          0
                                                     CLEKIS LAW FIRM, P .A.
                                                                                                      z
                                                                                                      ()
                                                                                                      0
                                                     s!John T. Gentry. III                            s:
                                                                                                      s:
                                                                                                      0
                                                     John T. Gentry, III, Esq.                        z
                                                                                                      "U
                                                     S.C. Bar No. 101527                              r
                                                                                                      m
                                                     Post Office Box 1867 (29402)                     )>
                                                                                                      (/)
                                                     171 Church Street, Suite 160                     ()
                                                                                                      )>
                                                     Charleston, SC 29401                             (/)
                                                                                                      m
                                                     T* 843 .720.3737                                 :t:t:
                                                                                                      1\J
                                                                                                      0
                                                     F* 843.577.0460                                  1\J
                                                                                                      0
                                                                                                      ()
July 16, 2020.                                       john@clekis.com                                  "U
                                                                                                      0
                                                                                                      ~
                                                                                                      0
                                                                                                      .....
                                                                                                      w
                                                                                                      ~
                                                      ATTORNEY FOR PLAINTIFFS                         (.11




                                                31
8:20-cv-03027-DCC   Date Filed 08/21/20   Entry Number 1-1   Page 33 of 43
                                                                             m
                                                                             r
                                                                             m
                                                                             ()
                                                                             -I
                                                                             ;;o
                                                                             0
                                                                             z
                                                                             ()
                                                                             )>
                                                                             r
                                                                             r
                                                                             -<
                            EXHIBIT A                                        :::!J
                                                                             r
                                                                             m
                                                                             0
                                                                             1\.)
                                                                             0
                                                                             1\.)
                                                                             0
                                                                             '-
                                                                             c

                ANDERSON COUNTY DEVElOPME;NT STANDARDS


                                                                                 I

                                                                             )>
           4/02/2020                                         202000802
                                                                             z
                                                                             0
                                                                             m
                                                                             ;;o
                                                                             Ul
                                                                             0
                                                                             z
                                                                             ()
                                                                             0
                                                                             s::
                                                                             s::
                                                                             0
                                                                              z
                                                                             "'U
                                                                              r
                                                                              m
                                                                              )>
                                                                             Ul

                                                                              ()
                                                                              )>
                                                                              Ul
                                                                                 m
                                                                              :t:t:
                                                                              1\.)
                                                                              0
                                                                                 1\.)
                                                                                 0
                                                                                 ()
                                                                                 "'U
                                                                                 0
                                                                                 ~
                                                                              0
                                                                              .......
                                                                              w
                                                                                 ~
                                                                                 (J'1




                                   32
                           8:20-cv-03027-DCC    Date Filed 08/21/20   Entry Number 1-1   Page 34 of 43
ELECTRONICALLY FILED- 2020 Jul 16 1:22 PM -ANDERSON -COMMON PLEAS- CASE#2020CP0401345
           8:20-cv-03027-DCC                  Date Filed 08/21/20             Entry Number 1-1             Page 35 of 43
'   ,.
                                                                                                                                         m
                                                                                                                                         r
                                                                                                                                         m
                                                                                                                                         ()
                                                                                                                                         -I
                                                                                                                                         ;;o
                                                                                                                                         0
                                                                                                                                         z
                                                                                                                                         ()
                                                                                                                                         )>
                                                                                                                                         r
                                                         DEVELOPMENTSTANDARDSAND                                                         r
                                                      PLA.~NING & COMMU ·JTY 'DEVELOPMENT
                                                                                                                                         -<
                                                                                                                                         :::!:!
                                                              MEETING·SCHE:D LE                                                          r
                                                                                                                                         m
                                                                         2020                                                            0
         ANDERSON COUNTY                                                                                                                 1\J
             SOO'I'H~A                                                                                                                   0
                                                                                                                                         1\J
                                                                                                                                         0
                                                                                                                                         '-
           Due to rbe neees ity of running advertisements and placing lgns below aN strld d.ead1ines for appJicati.on                    c
           submisslol'l. If an applieatfon. do~ not ~t tbe required dttuJline the :applie;ation will stiU be aceeptw and be
           beard attheneJt month's meeting.                                                                                              ......
                                                                                                                                         ;-.:,
                                                                                                                                         1\J

          .D'EAJ)LUIE FOR StlB.DJ.VlSlON,                                                                   DEADLL"(E t'ORJ\.EZONU'<'G
                                                                                                                                         -u
                                                                                AD l'tmi.ISHEO, SIGNS                                    ~
              V RIANCE.. SP.RCI L                                                                               APPLICATIONS
                                                                             flACEI',)~ AND J'OST CA:RDS
                EXCEl'TlONS; &;             ltl(".AL AD StlltMJTTAt. DAT&S                                   CONTACT I'UNNt.NG &         )>
                                                                             $:&NT OUT FOR :RESIPEi"iTS
           t.AN.D USE APPUCATlONS           FOR Ttn: lm>£PENn£N1' ~fAlL
                                                                               wmn · tooo f:EX,T ot·       COMMllNlTV D&VELO'PME.~T      z
           CONTACT UEVEI.OPM&NT                   SP.ND IJEF()ltf\ f l 'PM                                      AT 864.1~..47%0          0
           >TA~l>ARD AT 844.%60..4'119
                                                                             SJ'ECJ L EXCEYfJONS ND                                      m
                                                                                 ZONEl) VARIANCES                                        :;o
                                                                                                                                         (/)
                                                                                                                                         0
                                                                                                                                         z
                                                                                                                                         ()
                                                                                                                                         0
                                                                                                                                         ~
                                                                                                                                         ~
                                                                                                                                         0
                                                                                                                                         z
                                                                                                                                         -u
                                                                                                                                         r
                                                                                                                                         m
                                                                                                                                         )>
                                                                                                                                         (/)

                                                                                                                                         ()
                                                                                                                                         )>
                                                                                                                                         (/)
                                                                                                                                         m
                                                                                                                                         ~
                                                                                                                                         0
                                                                                                                                         1\J
                                 PLANNING COMMISSION                                                                                     0
                                      MEl."TlNG DATES                                                                                    ()
                                                                                                                                         -u
                                                                                                                                         0
                                       s•l.iu~t<l, 1e20                                                                                  .j:>.
                                                                                                                                         0
                                       FtbMUif)' II, l0%0                                                                                ......
                                                                                                                                         w
                                         Matt\tl"iJ, WO                                                                                  .j:>.
                                                                                                                                         01




                    Planning Commission ~t«ting~ art b.eJd on tbt'              Land Use & Y.onln.g IJoard of Appeal$
                     Second Tuesday of ea.dJ. mmdh at 6:00 PM at             Meetings are held on the Second Thurs.dav of
                     the Anderson County Hfsioric Courthouse on                each month at :5:15PM at the Anderson
                                   the Second Floor                          ·County Rlstor.i . Courthouse on the Second
                                Itll South Main.Str~t                               Floor,l01 South Main Street
                              Anderson1 South Carolina                                Ander on, South Carolbta



                                                                      34
                          8:20-cv-03027-DCC    Date Filed 08/21/20   Entry Number 1-1   Page 36 of 43
ELECTRONICALLY FILED- 2020 Jul16 1:22PM- ANDERSON- COMMON PLEAS- CASE#2020CP0401345
                    8:20-cv-03027-DCC              Date Filed 08/21/20               Entry Number 1-1      Page 37 of 43
•   I   \>   p

                                                                                                                                   m
                                                                                                                                   r
                                                                                                                                   m
                                                                                                                                   ()
                                                                                                                                   -I
                                                                                                                                   ::0
                                                                                                                                   0
                                                    nderson County Pbmning ommi ion                                                z
                                                                                                                                   ()
                                                            Tuesday, J une 9) 2020                                                 l>
                                                                 -6:30 P II                                                        r
                                                                                                                                   r
                                                                Chit Ce:nter                                                       -<
                                                                                                                                   ::!!
                                                     3027 Martin Luther King Jr Blvd.                                              r
                                                        Ande.non outb Caronna                                                      m
                                                                                                                                   0
                                                                                                                                   N
                                                                     finutes                                                       0
                                                                                                                                   N
                                                                                                                                   0
                                                                                                                                   c._

                 ln. n cordance ~itlt. the I()Uth Carolitm .Freedom oflnformatwn ct eclfr.m 30~4-10 41 eq.• Soul1t                 c

                 Carolina Cott .1976, as a11u.mde£l 1111d tk lAnder. on Coum Orilina1.u:e 386, a adopted on September
                 11. 1993., Ike meditt was duly notifwd oftlte dtrle. time. and plact/of!fte meeting.

                                                                                                                                       I

                                                                                                                                   l>
                                                                                                                                   z
                                                                            /                                                      0
                                                                     :··'        •                 '!..                            m
                 S.taffPresent~ Alesia Hunter~ Tim Cartee•.Nton<bt·Sloan. Brittany McAbee        an.d $~e:rme Cba$mm               ::0
                                                                                                                                   (/)
                                                                                                                                   0
                 con m Onler~ hmrman Cothr·atl o:alled-.tbe meeting to (}.rder, with a quorum pres~nt t conduct the                z
                 lneeting and. :velcomed   an pre~ent to the( ttt~~ng.                                     ,<
                                                                                                                                   ()
                                                                                                                                   0
                                                                                                                                   :s:::
                                                                                                                                   s::
                                                                                                                                   0
                                                                                                                                   z
                                                                                                                                   -u
                                                                                                                                   r
                                                                                                                                   m
                                                                                                                                   l>
                                                                                                                                   (/)

                                                                                                                                   ()
                                                                                                                                   l>
                                                                                                                                   (/)
                 Pu}llie Hg rin'gs;                                                                                                m
                                                                                                                                   =1:1:
                           I'                                                                                                      N
                                                                                                                                   0
                 Request t"o. ~ezone +/-29.01 aeres.lo,cated at High ay 81 · ·from C-1          eigbborhood Comme-reial) to        N
                                                                                                                                   0
                                                                                                                                   ()
                 PD (PI;lnned Development)                                                                                         -u
                                                                                                                                   0
                                                                                                                                   ~
                                                                                                                                   0
                         Mr·. Rhonda Sloan presented ihe request for rezoning nd ~taft :reco-mmendation" The applicant             w
                         ' reque · ring a cbauge from ·c-1to PD to develop a.mi ed•use pr oect The prop<> ed project               ~
                                                                                                                                   (J'1
                        wo.ttld include fo ur commercial pad s.ittr , • enior lhting and/or ·tomge facility and blended
                        multifamily unit w:it.b.,gree)l$paCQ i~Jl.d nature tmil • Stal :teao-.mme:o.ded 3pprova1of the requ.est.
                        Tb valuation and reeommendatio.n. ~ere li.. ted in th packer. luunn.a_n otbran opened th.
                        pubiie hearing and invited comments. Ther · re · ven peopl that were oppo ed and eame
                        forward. The seven were Cathtm'n Hamby, F:r.mk Famy Mark Rext(lde Joel Gray, Chad Bryce,
                          iek Bremchu.J4 and Ke:n Bmnel. Their ovemll e<Jnc :m in.elud d traffic. spaee stormwater.
                        privacy property value, and zoning. Right after , r. ' nmel p ike a woman from the public
                         announced she had a.petition with 218 signatures with otf1 rs that were oppo ed. to t,bc project.
                         ThrougltO'ut the public hearing~ them were ome people that ·' poke f-or and one man woo n.eotml.
                         Tho e in favor of the. project were Ben Ch e, th . repre en.tative and Mike Elliott, the o..rigina:to.r
                         o .the project. Mr. Dan Mc:K.i.nney was neutml. Throughout the hearing, the public complained
                         about not being able to bear tbos~ that w~nt up to speak and 111at tbos-e for tbe request do not Uvc
                         in the cornmunity to know what is be t. ,Chairman Co bran a .ked.Cor all oftbo e opposed to




                                                                                36
                  8:20-cv-03027-DCC            Date Filed 08/21/20         Entry Number 1-1          Page 38 of 43
f   I   ~   p

                                                                                                                               m
                                                                                                                               r
                                                                                                                               m
                                                                                                                               ()
                                                                                                                               -I
                                                                                                                               ::0
                                                                                                                               0
                       stand and followed with those that were for the .request The number of opposed outnumbered              z
                                                                                                                               ()
                       those for. Mrs. Jooes made a motion to deny staffs recommendation of approval; and Ms.                  )>
                       Chapman econded the motion. T.be motion was denied unanimously. 5-0 by a show of hands.                 r
                                                                                                                               r
                                                                                                                               -<
                Request to rezone +/-19.00 a<:re~ located at Welpine Road from C-2 (Highway Commert:ial) and                   ::!:!
                                                                                                                               r
                R-M (Multifamily ResidentiaJ)                                                                                  m
                                                                                                                               0
                                                                                                                               N
                       Mrs. Rhonda Sloan :presented the request for rezoning and staff tecomm.endation. The applicant          0
                                                                                                                               N
                       is requesting a change from C-2 to R-M to develop a multifamily development. Staff                      0
                                                                                                                               '--
                       recommended approv:al of the request. The evaluation and recommetidation were listed in the             c
                       packet. Chainnan Cothran opened the public bearing and invited comments. Robin Wilson and
                       Trisha Lynch came forward and stated their opposition t.o the proposed project. Reason for their        .....
                                                                                                                               ;...:,
                       oppo ition included traffic; property value, danger, and a lack of man~power. Alex Dmyterko             N
                       and Sean Schweiker carne forward to address the concerns of those opposed. Hearing no further           "U
                                                                                                                               $:
                       comments, 01ainnan Cothran closed the public hearing. Chairman Cothran made a motion to
                                                                                                                               )>
                       approve the request as prese11ted by the staff Mr. Moore seconded the motion. The motion was            z
                       approved. 3-2, with Ms. Chapman and Mrs. Jones opposing.                                                0
                                                                                                                               m
                                                                                                                               ::0
                                                                                                                               (j)
                Request to rezone +/-141.83 acres, located at.Highway 187 from R-20 {Single-Fam.ily Residenth•I)               0
                to PD (Planned Development)                                                                                    z
                                                                                                                               ()
                       Mrs. Rhonda Sloan presented the request for rezoning and staff recommendation. The applicant            0
                                                                                                                               $:
                       is requesting a change from R-20 to PD to develop a mixed-used development consisting of                $:
                       single-family detached, single-fumily attached, and commerciallnon-residcutial uses. Staff              0
                                                                                                                               z
                       re<:ommended approval of the request ro change the, :zoning classification from R~20 to PD              "U
                                                                                                                               r
                       because the propeliy is in a suitable location for such transition and the availability of sewer.       m
                                                                                                                               )>
                      Chainnan Cothran opened the public hearing and invited comments. Twenty members of the'                  (j)
                      public approached and stated their opposition to tbe proposed request. Reasons included traffic,         ()
                      road conditions, change in character, location, environmental impacts exhaustion to the school           )>
                                                                                                                               (j)
                      system, negatively impact the seniors living in the comunmity, and the fear of crime. There ·w··.ts.     m
                                                                                                                               :f:t:
                      one·member present that was neutral ofthe project and one for it. which was the developer of the         N
                                                                                                                               0
                      request. After those opposed expressed their concerns~ the developer, came forward and                   N
                                                                                                                               0
                      addre sed the public)s concems. Hearing no further ootnments, the public bearing was closed.             ()
                                                                                                                               "U
                      Mrs. Jones made a motion to deny the request that the staff presented. Ms. Chapman seconded              0
                                                                                                                               ~
                      the motion. The motion was denied unanimously, 5-0 by a show ofbands.                                    0
                                                                                                                               .....
                                                                                                                               w
                                                                                                                               ~
                                                                                                                               (]1
                Request to rezone +/-141.81 acres, located at Liberty Highway from l-2 (Industrial Pitrk) to R-8
                (Single~Family Re idential)


                       Mrs. Rhonda, Sloan presented the request for rezoning and staff recommendation. The applicant
                       is requesting a change from 1-2 to R-8 to develop a single family detached residential area. Staff
                       recommended approval of the req'Uest based on new data pertaining to the topography and
                       environment-.il constraints of tlte property. Chainnan Cothran opened th.e public hearing and
                       invited, comments. Chairman Cothran instructed Mr. elson to briefly present more infom1a:tio.n
                      pertaining to the Jand and zoning. There W..iS one member of the public opposed to the request.
                       Kris Yon. She informed ~the Board why the zoning was originally chosen; expressed her c>Once:rJJ.S
                       about the area being non-compatible with the surrounding areas, and labeled the area as high
                       density with bad traffic. There were two members of the public that were in favor of the request,
                       Paul Harrison and Jimmy Bayne. Hearing no further comments, the pub1ic hearing wa.s dosed.
                       There was some discussion between Mts. Jones, Chairman Cothran, and the engineer Mr~ Paul
                       Harrison. TI1e highlights oftbe discussion included reasons why such zoning C·hange and if the
                                                                                                                           4


                                                                   37
                  8:20-cv-03027-DCC           Date Filed 08/21/20          Entry Number 1-1           Page 39 of 43
f   I   •   •


                                                                                                                              m
                                                                                                                              r
                                                                                                                              m
                                                                                                                              ()
                                                                                                                              -1
                                                                                                                              ::0
                                                                                                                              0
                      property is inde-ed suitable to conduct tbe project. A motion was made by Mr. Burdette. The             z
                                                                                                                              ()
                      request was seconded by Clnrim1an Cothran. The motion was denied, 3·2 by a,show of hands.               )>
                                                                                                                              r
                                                                                                                              r
                Land Use Review Hearing Request- Beac.on Outreadt Ministnes~ loeated at 404 & 410 Oakwood                     ,-<
                Road. Townville                                                                                               r
                                                                                                                              m
                                                                                                                              0
                      Mt. Tim Cartee p.rcsentcd the Land Usc R<.wicw Hearing tor the Beacon Outreach Ministrie                1\,)
                      proposed project The applicant;s request is to us.e the ·property as a Can1p and Retreat Cen.ter        0
                                                                                                                              1\,)
                      that will ,provide tbe following; rental space,for camping, cl:tureb a.ctivities, gospel singmgs,       0
                                                                                                                              c...
                      sports camp., at risk youth prognnn.:s~ wedd1ngs$and family reunions. Stafflisted an of the must        c
                      haves and reeommended approval of the request. CbaJnuan Cothran opened th.e public hearing              (j)

                      and invited contmcnt.s. No one ca.me :forwar-d. Chairman Cothran closed tho public hearing. Ms.         ...,.
                                                                                                                              i()
                      Chapman made a motion t'O approve the r.equest as presented by tbe staff. The request was               1\,)

                      sccunded by Mrs. Jones. The roquest was unanimously approved, s..~ by a show of hands.                  'U
                                                                                                                              s:  I

                                                                                                                              )>
                Land Use Review Hearing Request- RV P.ark, lor::ated at 1300' Highway .29 Swt~ Anderson                       z
                                                                                                                              0
                                                                                                                              m
                      Mr•. T:im Cartee presented the Preliminary Subdivision :report for the RV Park pl'oject. The            ::0
                                                                                                                              (f)
                      applicant'& request is. to change the layout due to the Homeland Park s.ewer line design and            0
                      topography issues. Staff recommended app:ro'Val of' the request due. to the tact that.the Planning      z
                                                                                                                                  I

                      Commission Board previ:ously approved th.e original request Nove1nher 12.. 2019. Seven                  ()
                      ~" oftbo public approa.ched.and statml their opposition w tlte proposed request. Reasons                0
                                                                                                                              s:
                      fur their opposition induded no notification of the first meeting in November, the size of the          s:
                      proje(t~ the.amouut of mortey it would tak~~ t-r-affic. negatively ehattge the character of the areat   0
                                                                                                                              z
                      location, intreased stress for'¢urrentresidentst and higher crime ntte. The repre~ent~tive of the       'U
                                                                                                                              r
                      project~ Michael Short, came fonvax:d and addressed the com:ems that the public had. Hearing no         m
                                                                                                                              )>
                      :further comments, tlte public hearing was cJosed. Mrs. Jones wanted clarification on what              (f)
                      exactly the Board Members would have to vote oo. Staff replied~ •'you will be voting o:n the            ()
                                                                                                                                  I



                      change to tbeir plans: • Mrs. Iones: made a moti.on to ,approve the request as presented by the         )>
                                                                                                                              (f)
                      stare No one secand.ed the motion. Chairman Cotlu·.:m then made a motion to deny tbe :request.          m
                                                                                                                              :j:j:
                      Mr. Moore seconded the rcqu.cst. Tite ttqucst was dcnfcd 4,. 1 by a show of bands. Those opposed        1\,)
                                                                                                                              0
                      to the request want.ed the Board to give them mote time to seo if there was anything tbnt they          1\,)
                                                                                                                              0
                      cou.ld do to appeal the approval n1a.de an November 12. 2019. The Board did not know what or i{         ()
                                                                                                                              'U
                      anything could be done, but Chaillll.an Cothran made a monon for County Council to review for           0
                      reconsiderotion. Mr. Moore seconded it. The ntotiott was u.nanimously approved SwO by a sho             ...,.
                                                                                                                              0"""'

                      of hands.                                                                                               w
                                                                                                                              ~
                                                                                                                              (J1




                ,..pplieatinn of AfiJW· EtnDy O'B:rian on be.bal:f·of David Sutberltmd, location 3814 Dobbins
                Bridg~ Road.   And.,.rson

                       Mrs. Alesi.a Hunter infi>nned the Board tbar attorney~ Mr. Hodge·, and ro:presematiw>Emily
                       O)Brian were present to give a presentation. Ms. Emily O'_Brian came forward to give reason
                       why her clientt Mr. David Sutherlaud, should be able to develop on his propert¥. A couple of
                       reasons was that none of the homes that 1hey would buiJd would exceed 50 feet in height and that
                       there are similar developments in the surrounding area. Ms. O'Brian shared th.e information tbat
                       she and her cUent received.fr.om SCAC. She stated that SCAC would not allow them to moVl
                       forward without permission £tom tbe 'Planning Com:mi5sion becau.se it was ordioouce related and
                       not SCA.C. After Ms. O'Bda.n completed bcr p~seni'ation, Mrs. Jones sta.ted that an attom.ey
                      sh.outd handle this matter. Mr. Hddge eame fo.rwru-d shortly after and elabar.1t-ed.on the property
                      'being in an •1JitpOrt zone·~ that ha"S heigl:tt 1imitations. and tha,t the.design. is i11eompatible.
                                                                                                                          5


                                                                   38
. .
 (   '
           8:20-cv-03027-DCC           Date Filed 08/21/20          Entry Number 1-1          Page 40 of 43
                                                                                                                      m
                                                                                                                      r
                                                                                                                      m
                                                                                                                      _,
                                                                                                                      ()

                                                                                                                      ::0
                                                                                                                      0
                Chainnan thran opened the public hearing. Mr. David Sutherland came forward and reiterated            z
                                                                                                                      ()
                sonl.e oJ the highlight that hi · representative previously pre ented and added his view on the       )>
                                                                                                                      r
                amount ofbu ines that the airport received. Mr. Byron Thompson came forward and insisted              r
                that the decision was lef1 up to Anderson County and that the SCAC only utilized computer             -<
                                                                                                                      ::!:!
                software to co.mc to 1heir conclusion. Chairman Cothran closed the public hearing and left the        r
                                                                                                                      m
                floor open for the Board and Staff to discus . Chairtnan othtall asked staff. ''Ha.'\ Mr. L-eon bad   0
                ru1y input on thi matter?' Mrs. Ale ia Hunter respo11dcd with, "'Leon has been made aware, but        N
                                                                                                                      0
                the land u e i. incompatible.'• Mrs. Jones. made a motion to uphold staff :recommendations of         N
                                                                                                                      0
                denying the propo ed development. Ms. · hapman tonded th.e motio.n. The application of                '-
                                                                                                                      c
               'appeal ' as unanimously denied 5-0 by a show of hands.

         Old Business: one                                                                                            .....
                                                                                                                      ;...:,
                                                                                                                      N
                                                                                                                      -u
          ew Businessi                                                                                                s::
                                                                                                                      )>
         Preliminary Subdivision: Woodgl.en                                                                           z
                                                                                                                      0
                                                                                                                      m
               Me. Tim Cartee presented the request for Woodghm nnd staff's recommendation. Woodglen was              ::0
                                                                                                                      (/)
               previously denied February ll , 2020. The applicant has resubmitted with the existing                  0
               developn1ent being approved for t86lpt . July 9, 2019. The propo ed de cloptn nt would be              z
               located on +/-226.61 acres on Hwy 6 and Blo . om Branch Road and utilize GreenviUe Water               ()
                                                                                                                      0
               and ReWa sewer ervices. Mr. Cartee infonned the Board of the condition and requirements                s::
               that the applicant would have to follow and stated that staff's rec.ommendation was for approval.      s::
                                                                                                                      0
               Cbainnan Cothran asked if there were any que tions that the Commis ioners bad in reference to          z
               the staff report. o one had any questions. Chairman Cotbrati informed the publ:ic that this            -u
                                                                                                                      r
               portion of the agenda is not a public hearing. and that it is only for public comments. He also        m
                                                                                                                      )>
               SUited that each member from the publ.ic would have a time Jimil of three minute to s.pea.k. There     (/)

               were six members of the public that came forward to give their opposition to the request.              ()
               Reasons for their oppo ition incltlded the following: not being able to contro) growth,                )>
                                                                                                                      (/)
               overwheJming the chool y tern, overwhelming the tea · hers, overwhelming the ft.te,                    m
                                                                                                                      ~
               departmen police department. traffic, bad road conditioJ\.S, flooding from run off. and the need       N
                                                                                                                      0
               for economic growth. During the public comments, Mrs. Jone interjected by giving the nurnber           N
                                                                                                                      0
                                                                                                                      ()
               of homes thal the Board would be voting on, which was a total of 1,034 hou es. There were three        -u
               member: of the public that were in favor of the proposed development Their rea ons for being           0
                                                                                                                      ~
                                                                                                                      0
               in favor of tb.e. request included: the design of entrances was improved aU ofthc
                                                                                                                      w
               recommendations were taken into consideration brings in money from taxes. family land, and             ~
                                                                                                                      01
               not an immediate project. Chairtnan Cothran closed the public comments. Mr . lone a ked the
               engineer about the changes that were being made. The engineer infwmed her that the change was
               to .add the additional driveway and follow wbat SCOOT would require. Mrs. Jones respond.ing
               back with, "The reason for the first denial wa becau e there was too much too fa t." Mrs. lone.~
               made a motion to deny the request and Mr. Moore seconded it The reque twa · approved with
               tbe vote being 3 in favor and 2 again t, with hainnan Cothran breaking the tie and voting
               against th.e deniaL

         Preliminary Subdivis'ton: Town:ebom.es 1t Copper Hill

               Tim Cartee pre ented the staff report for Townehorn.es al Copper Hill and tated that staff''
               recommendation was for approval. Before concluding, he also hifonned the Board of the
               conditions nd requirements. Chaimt.an otbrnn opened tbe floor for public comments. There
               were se · en memb rs from the public tha.t were oppo ed to the request. Reasons for their
               opposition included the following: dangerous road conditions, ove-rwhelming the cboot system.
                                                                                                                  6


                                                            39
                  8:20-cv-03027-DCC               Date Filed 08/21/20         Entry Number 1-1           Page 41 of 43
'   f   ~   •
                                                                                                                             m
                                                                                                                             r
                                                                                                                             m
                                                                                                                             ()
                                                                                                                             -I
                                                                                                                             ::0
                                                                                                                             0
                       overwhelming the first responders drugs. and traffic. TI1ere were a few members from the public       z
                                                                                                                             ()
                       that were in favor of the request that came forward. Reasons they gave included: better service,      )>
                                                                                                                             r
                       less taxes, growth, the plan is comprehensive, and that the requested use is the best use of the      r
                       land. Chainnan Cothran closed the public conm1ents. Mrs. Jones made a tnotion to deny the
                                                                                                                             -<
                                                                                                                             ::!:!
                       request as recommended by staff. Ms. Chapman seconded it. The request was denied 4-1 by a             r
                                                                                                                             m
                        show of hands.                                                                                       0
                                                                                                                             N
                                                                                                                             0
                Preliminary Subdivision: Glen Gate                                                                           N
                                                                                                                             0
                                                                                                                             c....
                                                                                                                             c
                        Brittany McAbee presented the staff report for Glen Gate and stated that staff's recommendation
                        was for approval. She H. ted the conditions and requirements I the applicant would have to abide
                        by if approved by the Board. Chairman Cothran opened the :floor ibr public comments. ·Members        N
                        that were opposed to the Townehomes at Copper HHI stated that their reasons for opposition           N

                        were the same for this request There was one member from the public that was in favor ofthe          -a
                                                                                                                             :;;:
                        request. This member's main reason for the request is that it would put money into the system.
                                                                                                                             )>
                        Mrs. Jones and Chairman asked about the road safety and improvements that the applicant plans        z
                        to make. Chainnan Cothran then proceeded by closing the public comments. He asked if the             0
                                                                                                                             m
                        Board bad any questions. No one spoke. Mrs. Jones made a motion to de.ny the request as present      ::0
                                                                                                                             (/)
                        by the staff. Mr. Moore seconded tbe motion. The request was denied 4·1 by a.sbow of hands.          0
                                                                                                                             z
                Other Business;                                                                                              ()
                                                                                                                             0
                                                                                                                             :;;:
                Chairman Cothran ca,Ued for any other business.. Hearing no further businessJ Cha1rman. Cothran              :;;:
                adjourned the meeting at 12~31 AM.                                                                           0
                                                                                                                             z
                                                                                                                             -a
                                                                                                                             r
                Respectfully St.lhm:itted,                                                                                   m
                                                                                                                             )>
                                                                                                                             (/)

                                                                                                                             ()
                Stefine. Chastain, Pennit Specialist                                                                         )>
                                                                                                                             (/)
                                                                                                                             m
                                                                                                                             ~
                                                                                                                             0
                                                                                                                             N
                                                                                                                             0
                                                                                                                             ()
                                                                                                                             -a
                                                                                                                             0
                                                                                                                             ~
                                                                                                                             0
                                                                                                                             w
                                                                                                                             ~
                                                                                                                             (}1




                                  Nate : These min utcs arc in draft form and have not yet b oe n rcvie wed nor
                                             approved by the Anderson County Planning Com mission.
                                                                                      '"                          ""'

                                                                                                                         7


                                                                      40
                           8:20-cv-03027-DCC    Date Filed 08/21/20   Entry Number 1-1   Page 42 of 43

ELECTRONICALLY FILED- 2020 Jul 16 1:22 PM- ANDERSON -COMMON PLEAS- CASE#2020CP0401345
                  8:20-cv-03027-DCC          Date Filed 08/21/20                      Entry Number 1-1            Page 43 of 43
of   (   •   "'
                                                                                                                                  m
                                                                                                                                  r
                                                                                                                                  m
                                                                                                                                  (')
                                                                                                                                  -I
                                                                                                                                  ::0
                                                                                                                                  0
                                                                                                                                  z
                                                                                                                                  (')
                                                                                                                                  )>

                                                                               DEVELOPMENT                                        r
                                                                                                                                  r
                                                                                                                                  -<
                                                                                                                                  "T1
                                                                                                                                  r
                                                                               STANDARDS                                          m
                                                                                                                                  0
                                                                                                                                  1\J
                                                                                                                                  0
                                                                                                                                  1\J
                                                                                                                                  0
                                                                                                                                  c._
                                                                                                                                  c
                    June 16, 2020

                    Beeson Development. UC
                    Joey Beeson
                    114 Dominick Ct.
                    Greenv.ille ; sc 29605
                                                                                                                                      I

                                                                                                                                  )>
                                                                                                                                  z
                                                                                                                                  0
                    Re: Townes at Copper Hill Subdivision                                                                         m
                                                                                                                                  ::0
                                                                                                                                  (j)
                                                                                                                                  0
                    Dear Mr. Beeson:                                                                                              z
                                                                                                                                  (')
                    The Anderson County PJanning Com mission voted on Jun c 9. 2020 to deny                                       0
                                                                                                                                  s::
                    Townes at Cop per Hill preliminary platrorthe following reasons:                                              s::
                                                                                                                                  0
                                                                                                                                  z
                       lPo   Concernsforthe public health. safety. convenience. prosperity. and the                               '"0
                                                                                                                                  r
                             genera I w ~I fare                                                                                   m
                                                                                                                                  )>
                             Concerns forth e b afan c e of the interests of subdividers, homeowners,                             (j)

                             and the public                                                                                       (')
                                                                                                                                  )>
                             Concerns for the ability of existing or planned infrastructure and                                   (j)

                             transportation systems to serve the proposed development                                             m
                                                                                                                                  =It
                                                                                                                                  1\J
                                                                                                                                  0
                                                                                                                                  1\J
                                                                                                                                  0
                                                                                                                                  (')
                    Sincerely.                                                                                                    '"0
                                                                                                                                  0
                                                                                                                                  ~




                     -z~
                                                                                                                                  0
                                                                                                                                  c.v
                                                                                                                                  ~
                                                                                                                                  <J1

                    Tim C attee
                    Sub division Administrator
                    O·evelop ment Standards




                                                        PUBUC WORKS DtVJSIO N
                                                     nm ca.rteo 1subdittlsion UminiWa.tor
                                             (): *64:c1&0·47t.t I r: " (·260·4?tS I turtn••ndt!SOIIUVMJ$( ,(1ro
                                                                  Ontltp lll ul 5t.t nd tt~'
                                                           401 E lllyer   $U•u. AJ '01}011 SC 29$2~
                                                                  ~ ~--s.:~.9f#




                                                                            42
